MASTER REPURCHASE AGREEMENT
Dated as of December 23, 2014
by and between
BARCLAYS BANK PLC,
as Purchaser,
and
RAIT CRE CONDUIT IV, LLC,
as Seller

                              ARTICLE 1 APPLICA  
BILITY 1
  ARTICLE 2  
DEFINITIONS
    1   ARTICLE 3  
INITIATION; CONFIRMATION; TERMINATION; FEES
    18               ARTICLE 4  
MARGIN MAINTENANCE
    26               ARTICLE 5  
PAYMENTS; COLLECTION ACCOUNT
    27               ARTICLE 6  
SECURITY INTEREST
    28               ARTICLE 7  
PAYMENT, TRANSFER AND CUSTODY
    29               ARTICLE 8  
SALE, TRANSFER, HYPOTHECATION OR PLEDGE OF PURCHASED
          30                
ASSETS
  ARTICLE 9  
REPRESENTATIONS AND WARRANTIES
    31   ARTICLE 10  
NEGATIVE COVENANTS OF SELLER
    39               ARTICLE 11  
AFFIRMATIVE COVENANTS OF SELLER
    40               ARTICLE 12  
SINGLE PURPOSE ENTITY
    44               ARTICLE 13  
EVENTS OF DEFAULT; REMEDIES
    46               ARTICLE 14  
SINGLE AGREEMENT
    51               ARTICLE 15  
RECORDING OF COMMUNICATIONS
    51               ARTICLE 16  
NOTICES AND OTHER COMMUNICATIONS
    52               ARTICLE 17  
ENTIRE AGREEMENT; SEVERABILITY
    52               ARTICLE 18  
NON-ASSIGNABILITY
    52               ARTICLE 19  
GOVERNING LAW
    53               ARTICLE 20  
NO WAIVERS, ETC
    53               ARTICLE 21  
INTENT
    53               ARTICLE 22  
DISCLOSURE RELATING TO CERTAIN FEDERAL PROTECTIONS
    54               ARTICLE 23  
CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL
    55               ARTICLE 24  
NO RELIANCE
    56               ARTICLE 25  
INDEMNITY
    56               ARTICLE 26  
DUE DILIGENCE
    58               ARTICLE 27  
SERVICING
    59               ARTICLE 28  
MISCELLANEOUS
    60              

EXHIBITS

     
EXHIBIT I
EXHIBIT II
EXHIBIT III
EXHIBIT IV
EXHIBIT V
EXHIBIT VI
EXHIBIT VII
EXHIBIT VIII
EXHIBIT IX
EXHIBIT X
EXHIBIT XI
  Names and Addresses for Communications between Parties
Form of Confirmation Statement
Authorized Representatives of Seller
Form of Power of Attorney
Representations and Warranties Regarding Individual Purchased Assets
Form of Escrow Agreement
Advance Procedures
Form of Margin Call
UCC Filing Jurisdictions
Form of Release Letter
Form of Covenant Compliance Certificate

EXHIBIT XII Seller Asset ScheduleMASTER REPURCHASE AGREEMENT

MASTER REPURCHASE AGREEMENT, dated as of December 23, 2014 (as amended,
restated, supplemented or otherwise modified and in effect from time to time,
this “Agreement”), by and between Barclays Bank PLC, a public limited company
organized under the laws of England and Wales (including any successor thereto,
“Purchaser”) and RAIT CRE Conduit IV, LLC, a limited liability company organized
under the laws of the State of Delaware (“Seller”).

ARTICLE 1

APPLICABILITY

From time to time the parties hereto may enter into transactions in which Seller
and Purchaser agree to the transfer from Seller to Purchaser all of Seller’s
rights, title and interest to certain Eligible Assets (as defined herein) or
other assets and, in each case, the other related Purchased Items (as defined
herein) (collectively, the “Assets”) against the transfer of funds by Purchaser
to Seller, with a simultaneous agreement by Purchaser to transfer back to Seller
such Assets at a date certain or on demand, against the transfer of funds by
Seller to Purchaser. Each such transaction shall be referred to herein as a
“Transaction” and, unless otherwise agreed in writing, shall be governed by this
Agreement, including any supplemental terms or conditions contained in any
exhibits identified herein as applicable hereunder. Each individual transfer of
an Eligible Asset shall constitute a distinct Transaction. Notwithstanding any
provision or agreement herein, at no time shall Purchaser be obligated to agree
to enter into any Transaction. Any commitment to enter into a Transaction shall
be evidenced by Purchaser’s delivery of a Confirmation pursuant to
Article 3(b)(ii)(A) and shall be subject to satisfaction of all terms and
conditions of this Agreement.

ARTICLE 2

DEFINITIONS

“Accelerated Repurchase Date” shall have the meaning specified in Article
13(b)(i).

“Accepted Servicing Practices” shall mean with respect to any Purchased Asset,
those mortgage loan servicing practices of prudent mortgage lending institutions
that service mortgage loans of the same type as such Purchased Asset in the
state where the related underlying real estate directly or indirectly securing
or supporting such Purchased Asset is located.

“Account Bank” shall mean Wells Fargo Bank, National Association, or any
successor appointed by Purchaser in its sole and absolute discretion.

“Account Control Agreement” shall mean that certain Blocked Account Agreement,
dated as of the date hereof, among Purchaser, Seller and Account Bank, as the
same may be amended, modified and/or restated from time to time, and/or any
replacement agreement.

“Act of Insolvency” shall mean, with respect to any Person, (a) the filing of a
petition, commencing, or authorizing the commencement of any case or proceeding
under any bankruptcy, insolvency, reorganization, liquidation, dissolution or
similar law relating to the protection of creditors, or suffering any such
petition or proceeding to be commenced by another which is consented to, not
timely contested or results in entry of an order for relief; (b) the seeking or
consenting to the appointment of a receiver, trustee, custodian or similar
official for such Person or all or substantially all of the property of such
Person; (c) the appointment of a receiver, conservator, or manager for such
Person by any governmental agency or authority having the jurisdiction to do so;
(d) the making of a general assignment for the benefit of creditors; (e) the
admission by such Person of its inability to pay its debts or discharge its
obligations as they become due or mature; or (f) that any Governmental Authority
or agency or any person, agency or entity acting or purporting to act under
Governmental Authority shall have taken any action to condemn, seize or
appropriate, or to assume custody or control of, all or substantially all of the
property of such Person, or shall have taken any action to displace the
management of such Person or to curtail its authority in the conduct of the
business of such Person.

“Affiliate” shall mean, when used with respect to any specified Person, (a) any
other Person directly or indirectly controlling, controlled by, or under common
control with, such Person or (b) any “affiliate” of such Person, as such term is
defined in the Bankruptcy Code. Control shall mean the possession, direct or
indirect, of the power to direct or cause the direction of the management and
policies of a Person, whether through the ownership of voting securities, by
contract or otherwise and “controlling” and “controlled” shall have meanings
correlative thereto.

“Agreement” shall have the meaning specified in the introductory paragraph
hereof.

“Alternative Rate” shall have the meaning specified in Article 3(g).

“Alternative Rate Transaction” shall mean, with respect to any Pricing Rate
Period, any Transaction with respect to which the Pricing Rate for such Pricing
Rate Period is determined with reference to the Alternative Rate.

“Anti-Money Laundering Laws” shall have the meaning specified in Article
9(b)(xxxi).

“Assets” shall have the meaning specified in Article 1.

“Assignee” shall have the meaning specified in Article 18.

“Bankruptcy Code” shall mean The United States Bankruptcy Code of 1978, as
amended from time to time.

“Benefit Plan Investor” shall have the meaning specified in Article 9(b)(xvii).

“Breakage Costs” shall have the meaning specified in Article 3(l).

“Business Day” shall mean a day other than (a) a Saturday or Sunday, or (b) a
day in which the New York Stock Exchange or banks in the State of New York are
authorized or obligated by law or executive order to be closed.

“Capital Stock” shall mean any and all shares, interests, participations or
other equivalents (however designated) of capital stock of a corporation, any
and all equivalent equity ownership interests in a Person which is not a
corporation, including, without limitation, any and all member or other
equivalent interests in any limited liability company, and any and all warrants
or options to purchase any of the foregoing.

“Capitalized Lease Obligations” shall mean obligations under a lease that are
required to be capitalized for financial reporting purposes in accordance with
GAAP. The amount of a Capitalized Lease Obligation is the capitalized amount of
such obligation as would be required to be reflected on the balance sheet
prepared in accordance with GAAP of the applicable Person as of the applicable
date.

“Change of Control” shall mean the occurrence of any of the following events:
(a) with respect to Guarantor, any “person” or “group” (within the meaning of
Section 13(d) or 14(d) of the Exchange Act) shall become, or obtain rights
(whether by means of warrants, options or otherwise) to become, the beneficial
owner, directly or indirectly, of 51% or more of the total voting power of all
classes of Capital Stock of Guarantor entitled to vote generally in the election
of the directors or (b) with respect to Seller, Guarantor shall cease to own and
control, of record and beneficially, directly or indirectly, 100% of the Capital
Stock of Seller.

“Closing Date” shall mean December 23, 2014.

“Collateral” shall have the meaning specified in Article 6.

“Collection Account” shall have the meaning specified in Article 5(a).

“Confirmation” shall have the meaning specified in Article 3(b)(ii)(A).

“Covenant Compliance Certificate” shall mean a properly completed and executed
Covenant Compliance Certificate substantially in the form of Exhibit XI hereto.

“Custodial Agreement” shall mean the Custodial Agreement, dated as of the date
hereof, by and among Custodian, Seller and Purchaser, as the same may be
amended, modified and/or restated from time to time, and/or any replacement
agreement.

“Custodial Delivery” shall have the meaning specified in the Custodial
Agreement.

“Custodian” shall mean Wells Fargo Bank, National Association, or any successor
custodian appointed by Purchaser.

“DBRS” shall mean DBRS, Inc. and any successor or successors thereto.

“Default” shall mean any event which, with the giving of notice, the passage of
time, or both, would constitute an Event of Default.

“Defaulted Mortgage Asset” shall mean any asset (a) that is thirty (30) days or
more delinquent in the payment of principal, interest, fees or other amounts
payable under the terms of the related transaction documents, (b) for which
there is a material breach of the applicable representations and warranties set
forth on Exhibit V hereto that have not been cured, (c) as to which an Act of
Insolvency shall have occurred with respect to the Borrower or (d) as to which a
non-monetary event of default shall have occurred under any document included in
the Purchased Asset File for such Purchased Asset.

“Dollars” and “$” shall mean freely transferable lawful money of the United
States of America.

“Dry Purchased Asset” shall mean an Eligible Asset which Seller is selling to
Purchaser and for which the Purchased Asset File has been, or will be delivered
to Custodian, prior to the related Purchase Date.

“Due Diligence Package” shall have the meaning specified in Exhibit VII to this
Agreement.

“Early Repurchase” shall mean a repurchase of a Purchased Asset as described in
Article 3(e).

“Early Repurchase Date” shall have the meaning specified in Article 3(e).

“Eligibility Criteria” shall mean:

(a) with respect to any Mortgage Loan any commercial mortgage loan that:

(i) is newly-originated, fully disbursed (except for customary holdbacks,
reserves and escrows for tenant improvements and leasing commissions) and
performing;

(ii) accrues interest at a floating rate based on LIBOR;

(iii) has a term to maturity of no greater than five (5) years;

(iv) is not, and has not previously been, subject to any other warehouse or
repurchase facility;

(v) has an underlying borrower that is a bankruptcy-remote special purpose
entity (to the extent required pursuant to Rating Agency criteria);

(vi) is secured by a Mortgage on one or more properties that are of an Eligible
Property Type and otherwise satisfies the criteria set forth in the definition
of Eligible Property Type;

(vii) has a Senior Financing loan-to-value ratio (taking into account such
Mortgage Loan together with any pari-passu loans but excluding any subordinate
loans secured directly or indirectly by the same collateral (the “Senior
Financing”)) of up to 80.0% as determined by Purchaser on a case-by-case basis
and employing commercially reasonable methods (which methods may include,
without limitation, appraisals); and

(viii) has a Total Financing loan-to-value ratio (taking into account such
Mortgage Loan together with any related pari-passu or subordinate (including
mezzanine) loans secured directly or indirectly by the same collateral (the
“Total Financing”) of up to 85.0% as determined by Purchaser on a case-by-case
basis and employing commercially reasonable methods (which methods may include,
without limitation, appraisals); or

(b) with respect to any Senior Note or Senior Participation Interest, the
related Mortgage Loan satisfies the criteria set forth in clause (a) above.

“Eligible Assets” shall mean any Mortgage Loan, Senior Note or Senior
Participation Interest (i) that on the related Purchase Date is approved by
Purchaser in its sole discretion, (ii) that on the related Purchase Date
satisfies the Eligibility Criteria, (iii) satisfies the requirements set forth
in the Pricing Matrix, (iv) with respect to which the representations and
warranties set forth in this Agreement (including the exhibits hereto) are true
and correct in all material respects except to the extent disclosed in a
Requested Exceptions Report approved by Purchaser. The determination by
Purchaser that a Purchased Asset constitutes an Eligible Asset shall not be
revoked by Purchaser in the absence of fraud, bad faith or malfeasance by the
Seller. The forgoing sentence shall not in any way limit the ability of
Purchaser to re-determine Market Value for any Purchased Asset in accordance
with Article 4(a) hereof.

Any Mortgage Loan, as of the proposed Purchase Date: (i) that is a
non-performing loan; (ii) that is a Defaulted Mortgage Assets; (iii) for which
the applicable appraisal is (a) not dated within three hundred sixty-four
(364) days of such proposed Purchase Date or (b) not acceptable to purchaser in
its sole and absolute discretion or (iv) that is secured directly or indirectly
by loans described in the preceding clauses (i) through (iii), shall not
constitute an Eligible Asset.

“Eligible Property Types” shall mean multi-family, office, retail and
warehouse/industrial properties that:

(i) have at least three (3) years of operating history (if applicable) with, to
the extent available, audited financial statements (in each case subject to
certain exceptions approved by Purchaser on a case-by-case basis);

(ii) are fully stabilized;

(iii) have a minimum value of $5 million as determined by Purchaser on a
case-by-case basis and employing commercially reasonable methods (which methods
may include, without limitation, appraisals);

(iv) are not undergoing any major renovation or expansion and are free of
material structural or environmental defects; and

(v) are not occupied by a single-tenant (subject to certain exceptions approved
by Purchaser on a case-by-case basis).

Purchaser may, on a case-by-case basis, approve mobile home park, self-storage
and hospitality properties and the pricing terms therefor. The Eligible Property
Type criteria set forth herein may be revised by Purchaser in its sole
discretion with respect to any new Eligible Assets proposed to be purchased by
the Purchaser under the Facility. For the avoidance of doubt, such revised
Eligible Property Type criteria shall only be applicable to new Eligible Assets
being proposed for purchase under the Facility after the date such Eligible
Property Type criteria is revised and written notice of such revision is
provided to Seller.

“Environmental Law” shall mean any federal, state, foreign or local statute,
law, rule, regulation, ordinance, code, guideline, written policy and rule of
common law now or hereafter in effect and in each case as amended, and any
judicial or administrative interpretation thereof, including any judicial or
administrative order, consent decree or judgment, relating to the environment,
employee health and safety or Hazardous Materials, including, without
limitation, CERCLA; RCRA; the Federal Water Pollution Control Act, 33 U.S.C. §
1251 et seq.; the Toxic Substances Control Act, 15 U.S.C. § 2601 et seq.; the
Clean Air Act, 42 U.S.C. § 7401 et seq.; the Safe Drinking Water Act, 42 U.S.C.
§ 3803 et seq.; the Oil Pollution Act of 1990, 33 U.S.C. § 2701 et seq.; the
Emergency Planning and the Community Right-to-Know Act of 1986, 42 U.S.C. §
11001 et seq.; the Hazardous Material Transportation Act, 49 U.S.C. § 1801 et
seq. and the Occupational Safety and Health Act, 29 U.S.C. § 651 et seq.; and
any state and local or foreign counterparts or equivalents, in each case as
amended from time to time.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated thereunder. Section
references to ERISA are to ERISA, as in effect at the date of this Agreement
and, as of the relevant date, any subsequent provisions of ERISA, amendatory
thereof, supplemental thereto or substituted therefor.

“ERISA Affiliate” shall mean any corporation or trade or business that is a
member of any group of organizations (i) described in Section 414(b) or (c) of
the Internal Revenue Code of which Seller is a member and (ii) solely for
purposes of potential liability under Section 302 of ERISA and Section 412 of
the Internal Revenue Code, described in Section 414(m) or (o) of the Internal
Revenue Code of which Seller is a member.

“Escrow Agreement” shall mean an agreement substantially in the form of
Exhibit VI hereto or such other form as may be approved by Purchaser in its sole
and absolute discretion, delivered by a Settlement Agent to Purchaser and
Custodian.

“Event of Default” shall have the meaning specified in Article 13(a).

“Exchange Act” shall mean the Securities and Exchange Act of 1934, as amended.

“Exit Fee” shall have the meaning specified in the Fee Letter.

“Extension Fee” shall have the meaning specified in the Fee Letter.

“Extension Period” shall have the meaning specified in Article 3(m)(i).

“FDICIA” shall have the meaning specified in Article 21(d).

“Federal Funds Rate” shall mean, for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average of the quotations for
the day of such transactions received by Purchaser from three (3) federal funds
brokers of recognized standing selected by it; provided, that such selected
brokers shall be the same brokers as selected for all of Purchaser’s other
repurchase customers where the Federal Funds Rate is to be applied, to the
extent such brokers are available.

“Fee Letter” shall mean the letter agreement, dated as of the date hereof, from
Purchaser and accepted and agreed by Seller and Guarantor, as the same may be
amended, modified and/or restated from time to time, and/or any replacement
agreement.

“Filings” shall have the meaning specified in Article 6(b).

“Financing Lease” shall mean any lease of property, real or personal, the
obligations of the lessee in respect of which are required in accordance with
GAAP to be capitalized on a balance sheet of the lessee.

“Fitch” shall mean Fitch Ratings, Inc., Fitch Ratings, Ltd. and their
subsidiaries including Derivative Fitch, Inc. and Derivative Fitch Ltd. and any
successor or successors thereto.

“GAAP” shall mean United States generally accepted accounting principles
consistently applied as in effect from time to time.

“Governmental Authority” shall mean any national or federal government, any
state, regional, local or other political subdivision thereof with jurisdiction
and any Person with jurisdiction exercising executive, legislative, judicial,
regulatory or administrative functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank).

“Guarantor” shall mean RAIT Financial Trust, a Maryland Real Estate Investment
Trust.

“Guaranty” shall mean the Guaranty, dated as of the date hereof, from Guarantor
in favor of Purchaser, in form and substance acceptable to Purchaser, as the
same may be amended, modified and/or restated from time to time, and/or any
replacement agreement.

“Indebtedness” shall mean, for any Person, (a) obligations created, issued or
incurred by such Person for borrowed money (whether by loan, the issuance and
sale of debt securities or the sale of property to another Person subject to
agreement, contingent or otherwise, to repurchase such property from such
Person); (b) obligations of such Person to pay the deferred purchase or
acquisition price of property or services, other than trade accounts payable
(other than for borrowed money) arising, and accrued expenses incurred, in the
ordinary course of business so long as such trade accounts payable are payable
within ninety (90) days of the date the respective goods are delivered or the
respective services are rendered; (c) Indebtedness of others secured by a lien
on the property of such Person, whether or not the respective Indebtedness so
secured has been assumed by such Person; (d) obligations (contingent or
otherwise) of such Person in respect of letters of credit or similar instruments
issued or accepted by banks and other financial institutions for account of such
Person; (e) obligations of such Person under repurchase agreements,
sale/buy-back agreements or like arrangements; (f) Indebtedness of others
guaranteed by such Person; (g) all obligations of such Person incurred in
connection with the acquisition or carrying of fixed assets by such Person;
(h) Recourse Indebtedness of such Person; (i) Indebtedness of general
partnerships of which such Person is secondarily or contingently liable (other
than by endorsement of instruments in the course of collection), whether by
reason of any agreement to acquire such indebtedness to supply or advance sums
or otherwise; (j) Capitalized Lease Obligations of such Person; (k) all net
liabilities or obligations under any interest rate, interest rate swap, interest
rate cap, interest rate floor, interest rate collar, or other hedging instrument
or agreement; and (l) all obligations of such Person under Financing Leases;
provided, that, Indebtedness shall not include any borrowings by the Guarantor
or its Subsidiaries from the Federal Reserve Bank of New York’s Term
Asset-Backed Securities Loan Facility.

“Indemnified Amounts” and “Indemnified Parties” shall have the meaning specified
in Article 25.

“Independent Manager” shall mean shall mean a natural Person who (a) is not at
the time of initial appointment and has never been, and will not while serving
as Independent Manager be: (i) a stockholder, director, officer, employee,
partner, member (other than a “special member” or “springing member”), manager
(with the exception of serving as the Independent Manager of Seller), attorney
or counsel of Seller or Guarantor or any Affiliate or equity owner of Seller or
Guarantor; (ii) a customer, supplier or other Person who derives any of its
purchases or revenues (other than any revenue derived from serving as the
Independent Manager of such party) from its activities with Seller or Guarantor
or any Affiliate or equity owner of Seller or Guarantor; (iii) a Person
controlling or under common control with any such stockholder, director,
officer, employee, partner, member, manager, attorney, counsel, equity owner,
customer, supplier or other Person of Seller, or Guarantor or any Affiliate or
equity owner of Seller or Guarantor; or (iv) a member of the immediate family of
any such stockholder, director, officer, employee, partner, member, manager,
attorney, counsel, equity owner, customer, supplier or other Person of Seller or
Guarantor or any Affiliate or equity owner of Seller or Guarantor and (b) has
(i) prior experience as an independent director or independent manager for a
corporation, a trust or limited liability company whose charter documents
required the unanimous consent of all independent directors or independent
managers thereof before such corporation, trust or limited liability company
could consent to the institution of bankruptcy or insolvency proceedings against
it or could file a petition seeking relief under any applicable federal or state
law relating to bankruptcy and (ii) at least three (3) years of employment
experience and who is provided by CT Corporation, Corporation Service Company,
National Registered Agents, Inc., Wilmington Trust Company or Stewart Management
Company, or if none of these companies is then providing professional
independent directors, another nationally recognized company acceptable to
Purchaser, that is not an Affiliate of Seller and that provides, inter alia,
professional independent directors or independent managers in the ordinary
course of their respective business to issuers of securitization or structured
finance instruments, agreements or securities or lenders originating commercial
real estate loans for inclusion in securitization or structured finance
instruments, agreements or securities (a “Professional Independent Manager”) and
is an employee of such a company or companies at all times during his or her
service as an Independent Manager. A natural Person who satisfies the foregoing
definition except for being (or having been) the independent director or
independent manager of a “special purpose entity” Affiliated with Seller or
Guarantor (provided such Affiliate does not or did not own a direct or indirect
equity interest in Seller) shall not be disqualified from serving as an
Independent Manager, provided that such natural Person satisfies all other
criteria set forth above and that the fees such individual earns from serving as
independent director or independent manager of Affiliates of Seller or in any
given year constitute in the aggregate less than five percent (5%) of such
individual’s annual income for that year. A natural Person who satisfies the
foregoing definition other than subparagraph (a)(ii) shall not be disqualified
from serving as an Independent Manager if such individual is a Professional
Independent Manager and such individual complies with the requirements of the
previous sentence.

“Interim Servicing Agreement” shall mean the Interim Servicing Agreement, dated
as of the date hereof, by and among the Servicer, Seller and Purchaser, as the
same may be amended, modified and/or restated from time to time, and/or any
replacement agreement.

“Internal Revenue Code” shall mean the Internal Revenue Code of 1986, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

“Kroll” shall mean Kroll Bond Rating Agency, Inc. and any successor or
successors thereto.

“LIBOR” shall mean, with respect to each Pricing Rate Period, the rate
determined by Purchaser to be (i) the per annum rate for one (1) month deposits
in Dollars, which appears on the Reuters Screen LIBOR01 Page (or any successor
thereto) as the London Interbank Offering Rate as of 11:00 a.m., London time, on
the day that is two (2) London Business Days prior to that respective Pricing
Rate Determination Date (rounded upwards, if necessary, to the nearest 1/1000 of
1%); (ii) if such rate does not appear on said Reuters Screen LIBOR01 Page, the
arithmetic mean (rounded as aforesaid) of the offered quotations of rates
obtained by Purchaser from the Reference Banks for one (1) month deposits in
Dollars to prime banks in the London Interbank market as of approximately
11:00 a.m., London time, on the day that is two (2) London Business Days prior
to that Pricing Rate Determination Date and in an amount that is representative
for a single transaction in the relevant market at the relevant time; or
(iii) if fewer than two (2) Reference Banks provide Purchaser with such
quotations, the rate per annum which Purchaser determines in its commercially
reasonable discretion to be the arithmetic mean (rounded as aforesaid) of the
offered quotations of rates which major banks in New York, New York selected by
Purchaser are quoting at approximately 11:00 a.m., New York City time, on the
Pricing Rate Determination Date for loans in Dollars to leading European banks
for a period equal to the applicable Pricing Rate Period in amounts of not less
than $1,000,000.00; provided, that such selected banks shall be the same banks
as selected for all of Purchaser’s other repurchase customers where LIBOR is to
be applied, to the extent such banks are available. Purchaser’s determination of
LIBOR in accordance with this definition shall be binding and conclusive on
Seller absent manifest error. LIBOR may or may not be the lowest rate based upon
the market for U.S. Dollar deposits in the London Interbank Eurodollar Market at
which Purchaser prices loans on the date which LIBOR is determined by Purchaser
as set forth above.

“Lien” shall mean any mortgage, pledge, hypothecation, assignment, encumbrance,
lien (statutory or other), charge or other security interest or any preference,
priority or other security agreement or preferential arrangement of any kind or
nature whatsoever (including, without limitation, any conditional sale or other
title retention agreement and any financing lease having substantially the same
economic effect as any of the foregoing), and the filing of any financing
statement under the UCC or comparable law of any jurisdiction in respect of any
of the foregoing.

“London Business Day” shall mean any day other than (a) a Saturday, (b) a Sunday
or (c) any other day on which commercial banks in London, England are not open
for business.

“Margin Amount” shall mean, with respect to any Purchased Asset on any date, an
amount equal to (a) the lesser of (i) the unpaid principal balance of such
Purchased Asset and (ii) the Market Value of such Purchased Asset, multiplied by
(b) the applicable Purchase Price Percentage for such Purchased Asset.

“Margin Call” shall have the meaning specified in Article 4(a).

“Margin Deficit” shall exist, with respect to any Purchased Asset, if (a) the
Margin Amount for such Purchased Asset is less than (b) the Repurchase Price for
such Purchased Asset.

“Margin Deficit Event” shall exist, with respect to any Purchased Asset, if the
Margin Amount for such Purchased Asset is less than the product of (a) 98%
multiplied by (b) the Repurchase Price for such Purchased Asset.

“Margin Excess” shall have the meaning specified in Article 4(c).

“Margin Return Amount” shall mean, with respect to any Purchased Asset, any
amounts paid to Seller by Purchaser pursuant to Article 4(c) with respect to
such Purchased Asset.

“Market Value” shall mean, with respect to any Purchased Asset as of any
relevant date, the market value for such Purchased Asset on such date as
determined by Purchaser in its sole discretion, exercised in good faith. Without
limiting the foregoing, the Market Value shall, at Purchaser’s option, be deemed
to be zero with respect to each Purchased Asset (i) in respect of which there is
a material breach of a representation and warranty set forth in Exhibit V
hereto, (ii) in respect of which the complete Purchased Asset File has not been
delivered to the Custodian in accordance with the terms of the Custodial
Agreement, (iii) that has been released from the possession of the Custodian
under the Custodial Agreement to the Seller for a period in excess of ten
(10) calendar days, (iv) upon the occurrence of any Act of Insolvency with
respect to any co-participant or any other Person having an interest in such
Purchased Asset or any related Mortgaged Property that is pari passu with, in
right of payment or priority, the rights of Purchaser in such Purchased Asset or
(v) that is determined by Purchaser to be a Defaulted Mortgage Asset.

The Market Value of each Purchased Asset may be determined by Purchaser on each
Business Day during the term of this Agreement, and shall take into
consideration any assigned hedging arrangements.

“Marketable Title” shall mean title that is freely transferable and clear of all
encumbrances, liens, clouds, risks of litigation, or other title defects.

“Material Adverse Effect” shall mean a material adverse effect on (a) the
property, business, operations or financial condition of Seller or Guarantor,
(b) the ability of Seller or Guarantor to perform its obligations under any of
the Transaction Documents, (c) the validity or enforceability of any of the
Transaction Documents or (d) the rights and remedies of Purchaser under any of
the Transaction Documents.

“Materials of Environmental Concern” shall mean any toxic mold, any petroleum
(including, without limitation, crude oil or any fraction thereof) or petroleum
products (including, without limitation, gasoline) or any hazardous or toxic
substances, materials or wastes, defined as such in or regulated under any
Environmental Law, including, without limitation, asbestos, polychlorinated
biphenyls, and urea-formaldehyde insulation.

“Maximum Facility Purchase Price” shall have the meaning specified in the Fee
Letter.

“Moody’s” shall mean Moody’s Investors Service, Inc. and any successor or
successors thereto.

“Morningstar” shall mean Morningstar, Inc. and any successor or successors
thereto.

“Mortgage” shall mean a mortgage, deed of trust, deed to secure debt or other
instrument, creating a valid and enforceable first Lien on or a first priority
ownership interest in an estate in fee simple in real property and the
improvements thereon or a ground lease, securing a Mortgage Note or similar
evidence of indebtedness.

“Mortgage Loan” shall mean a whole mortgage loan that is secured by a first Lien
on one or more commercial or multi-family properties.

“Mortgage Note” shall mean a note or other evidence of indebtedness of a
Mortgagor secured by a Mortgage.

“Mortgaged Property” shall mean, in the case of:

(a) a Mortgage Loan, the mortgaged property securing such Mortgage Loan; and

(b) a Mortgage Note or a Participation Interest, the mortgaged property securing
the related Mortgage Loan.

“Mortgagor” shall mean the obligor on a Mortgage Note and the grantor of the
related Mortgage.

“Multiemployer Plan” shall mean a multiemployer plan defined as such in
Section 3(37) of ERISA to which contributions have been, or were required to
have been, made by Seller or any ERISA Affiliate and that is covered by Title IV
of ERISA.

“Net Cash Flow” shall mean, with respect to any Purchased Asset at any time, all
monies collected from or in respect of such Purchased Asset, including without
limitation, payments of interest, principal, repayment, rental or other income,
insurance and liquidation proceeds, plus all proceeds from sale or other
disposition of such Purchased Asset.

“Participation Certificate” shall mean the physical participation certificate
evidencing ownership of a Participation Interest in form and substance
acceptable to Purchaser.

“Participation Interest” shall mean a participation interest in a Mortgage Loan.

“Participants” shall have the meaning specified in Article 18.

“Person” shall mean an individual, corporation, limited liability company,
business trust, partnership, joint tenant or tenant-in-common, trust, joint
stock company, joint venture, unincorporated organization, or any other entity
of whatever nature, or a Governmental Authority.

“Plan” shall mean an employee benefit or other plan established or maintained by
Seller or any ERISA Affiliate during the five year period ended prior to the
date of this Agreement or to which Seller or any ERISA Affiliate makes, is
obligated to make or has, within the five year period ended prior to the date of
this Agreement, been required to make contributions and that is covered by Title
IV of ERISA or Section 302 of ERISA or Section 412 of the Internal Revenue Code,
other than a Multiemployer Plan.

“Pre-Purchase Due Diligence” shall have the meaning specified in Article
3(b)(iv).

“Pre-Purchase Due Diligence/Legal Review Fee” shall have the meaning specified
in the Fee Letter.

“Pricing Rate” shall mean, for any Pricing Rate Period, an annual rate equal to
the sum of (i) LIBOR and (ii) the relevant Spread, in each case, for the
applicable Pricing Rate Period for the related Purchased Asset. The Pricing Rate
shall be subject to adjustment and/or conversion as provided in the Transaction
Documents (including, without limitation, as provided in Articles 3(g) and (h))
or the related Confirmation.

“Pricing Rate Determination Date” shall mean with respect to any Pricing Rate
Period with respect to any Transaction, the second (2nd) Business Day preceding
the first day of such Pricing Rate Period.

“Pricing Rate Period” shall mean, with respect to any Transaction and any
Remittance Date (a) in the case of the first Pricing Rate Period, the period
commencing on and including the Purchase Date for such Transaction and ending on
and excluding the following Remittance Date, and (b) in the case of any
subsequent Pricing Rate Period, the period commencing on and including the
immediately preceding Remittance Date and ending on and excluding the following
Remittance Date; provided, however, that in no event shall any Pricing Rate
Period for a Purchased Asset end subsequent to the Repurchase Date for such
Purchased Asset.

“Principal Payment” shall mean, with respect to any Purchased Asset, any payment
or prepayment of principal received or allocated as principal in respect
thereof.

“Prohibited Investor” shall mean (1) a person or entity whose name appears on
the list of Specially Designated Nationals and Blocked Persons by the Office of
Foreign Asset Control (“OFAC”), (2) any foreign shell bank, and (3) any person
or entity resident in or whose subscription funds are transferred from or
through an account in a jurisdiction that has been designated as a
non-cooperative with international anti-money laundering principles or
procedures by an intergovernmental group or organization, such as the Financial
Action Task Force on Money Laundering (“FATF”), of which the U.S. is a member
and with which designation the U.S. representative to the group or organization
continues to concur. See http://www.fatf-gati.org for FATF’s list of
Non-Cooperative Countries and Territories.

“Properties” shall have the meaning specified in Article 9(b)(xxvii)(A).

“Purchase Date” shall mean, with respect to any Purchased Asset, the date on
which Purchaser purchases such Purchased Asset from Seller hereunder.

“Purchase Price” shall mean, with respect to any Purchased Asset, the price at
which such Purchased Asset is transferred by Seller to Purchaser on the
applicable Purchase Date. The Purchase Price as of the Purchase Date for any
Purchased Asset shall be an amount (expressed in Dollars) equal to the product
obtained by multiplying (a) the applicable Purchase Price Percentage, as
determined by Purchaser on a case-by-case basis in its sole and absolute
discretion, by (b) the lesser of (x) the unpaid principal balance of such
Purchased Asset and (y) the Market Value of such Purchased Asset.

“Purchase Price Differential” shall mean, with respect to any Purchased Asset as
of any date, the amount equal to the product of (a) the applicable Pricing Rate
for such Purchased Asset and (b) the average outstanding Purchase Price of such
Purchased Asset, calculated on the basis of a 360-day year and the actual number
of days during the period commencing on (and including) the Purchase Date for
such Purchased Asset and ending on (but excluding) the Repurchase Date for such
Purchased Asset (reduced by any amount of such Purchase Price Differential
previously paid by Seller to Purchaser with respect to such Purchased Asset).

“Purchase Price Percentage” shall have the meaning specified in the Fee Letter.

“Purchased Asset” shall mean (a) with respect to any Transaction, the Eligible
Asset sold by Seller to Purchaser in such Transaction and (b) with respect to
the Transactions in general, all Eligible Assets sold by Seller to Purchaser
(other than Purchased Assets that have been repurchased by Seller). An Eligible
Asset that is repurchased by Seller in accordance with this Agreement shall
cease to be a Purchased Asset.

“Purchased Asset Documents” shall mean, with respect to a Purchased Asset, the
documents comprising the Purchased Asset File for such Purchased Asset.

“Purchased Asset File” shall mean the documents specified as the “Purchased
Asset File” in the Custodial Agreement, together with any additional documents
and information required to be delivered to Purchaser or its designee (including
the Custodian) pursuant to this Agreement and/or the Custodial Agreement;
provided that to the extent that Purchaser waives, including pursuant to
Article 7(c), receipt of any document in connection with the purchase of an
Eligible Asset (but not if Purchaser merely agrees to accept delivery of such
document after the Purchase Date), such document shall not be a required
component of the Purchased Asset File.

“Purchased Items” shall mean all of Seller’s right, title and interest in, to
and under each of the following items of property, whether now owned or
hereafter acquired, now existing or hereafter created and wherever located:

(i) the Purchased Assets and all “securities accounts” (as defined in Article 8
501(a) of the UCC) to which any or all of the Purchased Assets are credited;

(ii) the Purchased Asset Documents, the Servicing Rights, the Interim Servicing
Agreement, the Servicing Records, mortgage guaranties, mortgage insurance,
insurance policies, insurance claims, collection and escrow accounts, and
letters of credit, in each case, relating to the Purchased Assets;

(iii) all related forward trades and takeout commitments placed on the Purchased
Assets;

(iv) all proceeds relating to the sale, securitization, liquidation, or other
disposition of the Purchased Assets;

(v) all “general intangibles”, “accounts”, “chattel paper”, “investment
property”, “instruments” and “deposit accounts”, each as defined in the UCC,
relating to or constituting any and all of the foregoing; and

(vi) all replacements, substitutions or distributions on or proceeds, payments,
Net Cash Flow and profits of, and records (but excluding any financial models or
other proprietary information) and files relating to any and all of any of the
foregoing.

Notwithstanding the foregoing, upon the payment in full to Purchaser of the
Repurchase Price for a Purchased Asset, all right, title and interest in the
Purchased Items related to such Purchased Asset shall be vested in Seller.

“Purchaser” shall have the meaning assigned thereto in the introductory
paragraph hereof.

“Rating Agency” shall mean any of Fitch, Moody’s, S&P, DBRS, Morningstar and
Kroll, or any other rating agency designated by Purchaser.

“Recourse Indebtedness” shall mean, for any Person on any date, without
duplication, the indebtedness of such Person (and its consolidated Subsidiaries)
for which such Person (and its consolidated Subsidiaries) is directly
responsible or liable as obligor or guarantor (excluding obligations arising by
reason of customary recourse carve-outs under a non-recourse instrument,
including, but not limited to, fraud, misappropriation and environmental
indemnities).

“Reference Banks” shall mean banks designated by Purchaser, in its sole
discretion exercised in good faith, each of which shall (i) be a leading bank
engaged in transactions in Eurodollar deposits in the international Eurocurrency
market and (ii) have an established place of business in London.

“Release Letter” shall mean a letter substantially in the form of Exhibit X
hereto (or such other form as may be acceptable to Purchaser).

“REMIC” shall mean a real estate mortgage investment conduit, within the meaning
of Section 860D(a) of the Internal Revenue Code.

“Remittance Date” shall mean the 15th calendar day of each month, or the
immediately succeeding Business Day, if such calendar day shall not be a
Business Day, or such other day as is mutually agreed to by Seller and
Purchaser.

“Repurchase Date” means, with respect to any Purchased Asset, the earliest to
occur of (a) the date set forth in the applicable Confirmation, as the same may
be extended in accordance with Article 3(n), or if such day is not a Business
Day, the immediately following Business Day; (b) the Termination Date; (c) the
Early Repurchase Date with respect to such Purchased Asset; or (d) the
Accelerated Repurchase Date. Notwithstanding the foregoing, in no event shall
the Repurchase Date specified in a Confirmation for any Purchased Asset be more
than nine (9) months following the original Purchase Date for such Purchased
Asset.

“Repurchase Date Extension Conditions” shall have the meaning assigned thereto
in Article 3(n).

“Repurchase Obligations” shall have the meaning assigned thereto in Article
6(a).

“Repurchase Price” shall mean, with respect to any Purchased Asset as of any
Repurchase Date or any date on which the Repurchase Price is required to be
determined hereunder, the price at which such Purchased Asset is to be
transferred from Purchaser to Seller; such price will be determined in each case
as the sum of (i) the Purchase Price of such Purchased Asset; (ii) the accreted
and unpaid Purchase Price Differential with respect to such Purchased Asset as
of the date of such determination (other than, with respect to calculations in
connection with the determination of a Margin Deficit, accreted and unpaid
Purchase Price Differential for the current Pricing Rate Period); (iii) the
related Exit Fee (if any), (iv) all accrued and unpaid costs and expenses
relating to such Purchased Assets; and (v) any other amounts due and owing by
Seller to Purchaser and its Affiliates pursuant to the terms of this Agreement
(including, without limitation, pursuant to Article 3(l)) as of such date. In
addition to the forgoing, the Repurchase Price shall be (i) decreased by (A) the
portion of any Principal Payments on such Purchased Asset that is applied
pursuant to Article 5 to reduce such Repurchase Price and (B) any other amounts
specifically paid to Purchaser by Seller to reduce such Repurchase Price and
(ii) increased by any Margin Return Amounts with respect to such Purchased
Asset.

“Requested Exceptions Report” shall have the meaning specified in Exhibit VII
hereto.

“Requirement of Law” shall mean any applicable law, treaty, rule, regulation,
code, directive, policy, order or requirement or determination of an arbitrator
or a court or other Governmental Authority whether now or hereafter enacted or
in effect.

“Responsible Officer” shall mean any executive officer of Seller.

“S&P” shall mean Standard and Poor’s Ratings Services and any successor or
successors thereto.

“SEC” shall have the meaning specified in Article 22(a).

“Seller” shall have the meaning assigned thereto in the introductory paragraph
hereof.

“Seller Asset Schedule” shall mean, with respect to each Purchased Asset, the
information set forth in Exhibit XII hereto.

“Senior Note” shall mean a Mortgage Note evidencing a senior or pari passu
senior position in a Mortgage Loan. A Senior Note shall not be junior to any
other Mortgage Note secured by the same Mortgaged Property.

“Senior Participation Interest” shall mean a senior or pari passu senior
Participation Interest evidenced by a Participation Certificate. A Senior
Participation Interest shall not be junior to any other Participation Interest
or Mortgage Notes secured directly or indirectly by the same Mortgaged Property.

“Servicer” shall mean RAIT Partnership, L.P. or any other servicer approved by
Purchaser in its reasonable discretion; provided that, Purchaser shall not
unreasonably withhold its consent to appoint a servicer that has a primary
servicer rating of at least average by S&P; provided further, that after the
occurrence and during the continuance of an Event of Default Purchaser may
designate a Servicer in its sole and absolute discretion.

“Servicing Records” shall have the meaning specified in Article 27(b).

“Servicing Rights” shall mean rights of any Person, to administer, service or
subservice the Purchased Assets or to possess related Servicing Records.

“Settlement Agent” shall mean a title company, escrow company or attorney, as
applicable in accordance with local law and practice, which is a party to the
Escrow Agreement and is approved by Purchaser in its sole and absolute
discretion.

“SIPA” shall have the meaning specified in Article 22(a).

“Spread” shall have the meaning specified in the Fee Letter.

“Structuring Fee” shall have the meaning specified in the Fee Letter.

“Subsidiary” shall mean, as to any Person, a corporation, partnership or other
entity of which shares of stock or other ownership interests having ordinary
voting power (other than stock or such other ownership interests having such
power only by reason of the happening of a contingency) to elect a majority of
the board of directors or other managers of such corporation, partnership or
other entity are at the time owned, or the management of which is otherwise
controlled, directly or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise qualified, all references to a “Subsidiary” or
to “Subsidiaries” in this Agreement shall refer to a Subsidiary or Subsidiaries
of Seller.

“Termination Date” shall mean the day that is the earlier of (i) three hundred
sixty-four (364) calendar days after the Closing Date, or such later date as may
be in effect pursuant to Article 3(m) hereof or (ii) the day on which an Event
of Default occurs (after all applicable grace, notice and/or cure periods).

“Termination Date Extension Conditions” shall have the meaning specified in
Article 3(m).

“Title Insurer” shall mean a nationally recognized title insurance company
qualified to do business in the jurisdiction where the applicable mortgaged
property is located.

“Title Policy” shall mean an American Land Title Association (ALTA) lender’s
title insurance policy or a comparable form of lender’s title insurance policy
(or escrow instructions binding on the Title Insurer and irrevocably obligating
the Title Insurer to issue such title insurance policy, a title policy
commitment or pro-forma “marked up” at the closing of the related Purchased
Asset and countersigned by the Title Insurer or its authorized agent) as adopted
in the applicable jurisdiction.

“Transaction” shall mean a Transaction, as specified in Article 1.

“Transaction Documents” shall mean, collectively, this Agreement, any applicable
Exhibits to this Agreement, the Fee Letter, the Guaranty, the Custodial
Agreement, the Interim Servicing Agreement, the Account Control Agreement, all
Confirmations and assignment documentation executed pursuant to this Agreement
in connection with specific Transactions, and all other documents executed in
connection with this Agreement or any Transaction.

“Trust Receipt” shall have the meaning specified in the Custodial Agreement.

“UCC” shall have the meaning specified in Article 6(b).

“Underwriting Issues” shall mean, with respect to any Purchased Asset as to
which Seller intends to request a Transaction, all material information that has
come to Seller’s attention that, based on the making of reasonable inquiries and
the exercise of reasonable care and diligence under the circumstances, would be
considered a materially “negative” factor (either separately or in the aggregate
with other information), or a defect in loan documentation or closing deliveries
(such as any absence of any Purchased Asset Document(s)), to a reasonable
institutional mortgage Purchaser in determining whether to originate or acquire
the Purchased Asset in question.

“Wet Purchased Asset” shall mean an Eligible Asset which Seller is selling to
Purchaser simultaneously with the origination thereof and for which the
Purchased Asset File has not been delivered to Custodian.

All references to articles, schedules and exhibits are to articles, schedules
and exhibits in or to this Agreement unless otherwise specified. The words
“hereof,” “herein” and “hereunder” and words of similar import when used in this
Agreement shall refer to this Agreement as a whole and not to any particular
provision of this Agreement. All accounting terms not specifically defined
herein shall be construed in accordance with generally accepted accounting
principles. References to “good faith” in this Agreement shall mean “honesty in
fact in the conduct or transaction concerned”.

ARTICLE 3

INITIATION; CONFIRMATION; TERMINATION; FEES

(a) Condition Precedent to Initial Transaction. Purchaser’s agreement to enter
into the initial Transaction hereunder is subject to the satisfaction,
immediately prior to or concurrently with the making of such Transaction, of the
condition precedent that Purchaser shall have received from Seller the following
fees and expenses, and all of the following items, each of which shall be
satisfactory in form and substance to Purchaser and its counsel:

(i) The following documents, delivered to Purchaser:

(A) this Agreement, duly completed and executed by each of the parties hereto
(including all exhibits hereto);

(B) the Fee Letter, duly completed and executed by each of the parties hereto;

(C) the Custodial Agreement, duly executed and delivered by each of the parties
thereto;

(D) the Account Control Agreement, duly completed and executed by each of the
parties thereto;

(E) the Guaranty, duly completed and executed by each of the parties thereto;

(F) the Interim Servicing Agreement, duly completed and executed by each of the
parties thereto;

(G) [reserved];

(H) any and all consents and waivers applicable to Seller or to the Purchased
Assets;

(I) a power of attorney substantially in the form of Exhibit IV hereto, duly
completed and executed;

(J) UCC financing statements for filing in each of the UCC filing jurisdictions
described on Exhibit IX hereto, each naming the Seller as “Debtor” and Purchaser
as “Secured Party” and describing as “Collateral” all of the items set forth in
the definition of Collateral and Purchased Items in this Agreement, together
with any other documents necessary or requested by Purchaser to perfect the
security interests granted by Seller in favor of Purchaser under this Agreement
or any other Transaction Document;

(K) opinions of outside counsel to Seller and Guarantor reasonably acceptable to
Purchaser (including, but not limited to, those relating to enforceability,
corporate matters, , applicability of the Investment Company Act of 1940,
security interests and Bankruptcy Code safe harbors);

(L) good standing certificates and certified copies of the charters and by-laws
(or equivalent documents) of Seller and Guarantor and of all corporate or other
authority for Seller and Guarantor with respect to the execution, delivery and
performance of the Transaction Documents and each other document to be delivered
by Seller and Guarantor from time to time in connection herewith;

(ii) Purchaser shall have received payment from Seller of an amount equal to the
amount of all reasonable and documented out-of-pocket expenses, including but
not limited to reasonable legal fees and due diligence fees, actually incurred
by Purchaser in connection with the development, preparation and execution of
this Agreement, the other Transaction Documents and any other documents prepared
in connection herewith or therewith;

(iii) Purchaser shall have received payment from Seller of the Structuring Fee;
and

(iv) all such other and further documents and documentation as Purchaser in its
discretion shall reasonably require.

(b) Conditions Precedent to All Transactions. Purchaser’s agreement to enter
into each Transaction (including the initial Transaction) is subject to the
satisfaction of the following further conditions precedent, both immediately
prior to entering into such Transaction and also immediately after giving effect
to the consummation thereof and the intended use of the proceeds of the sale:

(i) the sum of (A) the aggregate unpaid Repurchase Price for all prior
outstanding Transactions (excluding accrued and unpaid Price Differential for
the then current Pricing Rate Period) and (B) the requested Purchase Price for
the pending Transaction shall not exceed an amount equal the Maximum Facility
Purchase Price;

(ii) Seller shall have, no less than ten (10) Business Days prior to the
requested Purchase Date:

(A) given notice to Purchaser of the proposed Transaction by delivering to
Purchaser an executed and completed confirmation substantially in the form of
Exhibit II hereto (a “Confirmation”). The Confirmation shall be signed by a
Responsible Officer of Seller; provided, however, that Purchaser shall not be
liable to Seller if it inadvertently acts on a Confirmation that has not been
signed by a Responsible Officer of Seller; and

(B) concurrently with the delivery of the Confirmation, paid to Purchaser the
Pre-Purchase Due Diligence/Legal Review Fee with respect to each Eligible Asset
proposed to be subject to the Transaction;

(iii) Seller shall have delivered to Purchaser with respect to each Eligible
Asset subject to the proposed Transaction, the documents required to be
delivered prior to entering into a Transaction pursuant to Exhibit VII hereto in
accordance with the time frames set forth therein;

(iv) Seller shall have delivered to Custodian (A) the Custodial Delivery with
respect to each Eligible Asset to be sold to Purchaser and (B) with respect to
each Eligible Asset that is a Dry Purchased Asset, the Purchased Asset File, in
each case, in accordance with the procedures and time frames set forth in the
Custodial Agreement;

(v) Purchaser shall have completed its due diligence investigation of the
Eligible Assets subject to the pending Transaction and such other documents,
records, agreements, instruments, mortgaged properties or information relating
to such Eligible Assets, the Seller and the Guarantor as Purchaser in its sole
discretion deems appropriate to review and such review shall be satisfactory to
Purchaser in its sole discretion (the “Pre-Purchase Due Diligence”) and has
determined, in its sole discretion, to purchase any or all of the Eligible
Assets proposed to be sold to Purchaser by Seller, all of which Purchaser shall
use commercially reasonable efforts to complete within the above-referenced ten
(10) Business Day period. Purchaser shall inform Seller of its determination
with respect to any such proposed Transaction solely in accordance with
Exhibit VII hereto;

(vi) Purchaser shall have deliver to Seller a countersigned copy of the related
Confirmation described in clause (ii)(A) above;

(vii) no Default or Event of Default shall have occurred and be continuing under
this Agreement or any other Transaction Document;

(viii) no event shall have occurred which has, or would have, a Material Adverse
Effect;

(ix) Purchaser shall have waived all exceptions in the related Requested
Exceptions Report;

(x) the representations and warranties made by Seller in Article 9 (other than
those contained in Article 9(b)(x)(D) relating to Purchased Assets subject to
other Transactions) shall be true, correct and complete on and as of the
Purchase Date for the pending Transaction in all respects with the same force
and effect as if made on and as of such date (or, if any such representation or
warranty is expressly stated to have been made as of a specific date, as of such
specific date);

(xi) [reserved];

(xii) Purchaser shall have determined, in its sole and absolute discretion, that
no Margin Deficit shall exist, either immediately prior to or after giving
effect to the requested Transaction;

(xiii) Purchaser shall have received from Custodian on each Purchase Date a
Trust Receipt accompanied by an Asset Schedule and Exception Report with respect
to each Eligible Asset to be sold to Purchaser, dated the Purchase Date, duly
completed and with exceptions acceptable to Purchaser in its sole discretion in
respect of Eligible Assets to be purchased hereunder on such Purchase Date;

(xiv) Purchaser shall have received from Seller a Release Letter covering each
Eligible Asset to be sold to Purchaser;

(xv) Purchaser shall have reasonably determined that a change in any Requirement
of Law or in the interpretation or administration of any Requirement of Law
applicable to Purchaser has not made it unlawful, and no Governmental Authority
shall have asserted in writing that it is unlawful, for Purchaser to enter into
Transactions;

(xvi) the Repurchase Date for such Transaction is not later than the earlier of
(A) the Termination Date and (B) three hundred sixty-four (364) days following
the related Purchase Date;

(xvii) Seller shall have taken such other action as Purchaser shall have
reasonably requested in order to transfer the Eligible Assets being transferred
to Purchaser pursuant to this Agreement and to perfect all security interests
granted under this Agreement or any other Transaction Document in favor of
Purchaser as secured party under the UCC with respect to such Eligible Assets;
and

(xviii) Purchaser shall have received all such other and further documents,
documentation and legal opinions (including, without limitation, opinions
regarding the perfection of Purchaser’s security interests) as Purchaser in its
reasonable discretion shall reasonably require.

(c) Upon the satisfaction of all conditions set forth in Article 3(a) for the
initial Transaction and Article 3(b) for each Transaction (including the initial
Transaction), the Eligible Asset shall be transferred to Purchaser against the
transfer of the Purchase Price to an account of Seller.

(d) Each Confirmation, together with this Agreement, shall be conclusive
evidence of the terms of the Transaction covered thereby. In the event of any
conflict between the terms of such Confirmation and the terms of this Agreement,
other than with respect to the Purchase Price Percentage or the applicable
Purchase Price Differential set forth in the related Confirmation, this
Agreement shall prevail.

(e) Early Repurchase of Purchased Assets. Seller shall be entitled to terminate
a Transaction on demand and repurchase the Purchased Asset subject to a
Transaction on any Business Day prior to the Repurchase Date (an “Early
Repurchase Date”); provided, however, that:

(i) Seller notifies Purchaser in writing of its intent to terminate such
Transaction and repurchase such Purchased Asset, setting forth the Early
Repurchase Date and identifying with particularity the Purchased Asset to be
repurchased on such Early Repurchase Date, no later than five (5) Business Days
prior to such Early Repurchase Date;

(ii) no Default or Event of Default (in each case, other than with respect to
Purchaser) under this Agreement shall have occurred and be continuing both as of
the date notice is delivered pursuant to Article 3(e)(i) above and as of the
applicable Early Repurchase Date, unless (A) such Default or Event of Default is
cured by such repurchase or (B) Seller repurchases all of the Purchased Assets
on such Early Repurchase Date;

(iii) on such Early Repurchase Date, Seller pays to Purchaser an amount equal to
the Repurchase Price for the applicable Purchased Asset and any other amounts
payable under this Agreement against transfer to Seller or its designated agent
of such Purchased Asset; and

(iv) on such Early Repurchase Date, in addition to the amounts set forth in
subclause (iii) above, Seller pays to Purchaser an amount sufficient to reduce
the Repurchase Price for all other Purchased Assets to an amount equal to the
Margin Amount for such Purchased Asset.

(f) Repurchase of Purchased Assets. On the Repurchase Date (including any Early
Repurchase Date) for any Transaction, termination of the Transaction will be
effected by transfer to Seller of the Purchased Assets being repurchased and any
Net Cash Flow in respect thereof received by Purchaser (and not previously
credited or transferred to, or applied to the obligations of, Seller pursuant to
Article 5) against the simultaneous transfer of the Repurchase Price to an
account of Purchaser. Promptly following such Repurchase Date, Purchaser’s
security interest in the related Collateral shall terminate in accordance with
Article 6(b).

(g) If on the Pricing Rate Determination Date for any Pricing Rate Period with
respect to any Transaction, (i) Purchaser shall have determined in the exercise
of its commercially reasonable business judgment (which determination shall be
conclusive and binding upon Seller) that, by reason of circumstances affecting
the relevant market, adequate and reasonable means do not exist for ascertaining
LIBOR for such Pricing Rate Period, or (ii) LIBOR determined or to be determined
for such Pricing Rate Period will not adequately and fairly reflect the cost to
Purchaser (as determined and certified by Purchaser) of making or maintaining
Transactions during such Pricing Rate Period (such determinations to be made in
the same manner as for all of Purchaser’s other repurchase customers), Purchaser
shall give telecopy or telephonic notice thereof to Seller as soon as
practicable thereafter. If such notice is given, the Pricing Rate with respect
to such Transaction for such Pricing Rate Period, and for any subsequent Pricing
Rate Periods until (i) LIBOR is again ascertainable for subsequent pricing
periods or (2) LIBOR adequately and fairly reflects the cost to purchaser of
making or maintaining transactions during such Price Rate Period, as applicable,
shall be a per annum rate equal to the Federal Funds Rate plus the Spread (the
“Alternative Rate”).

(h) Notwithstanding any other provision herein, if the adoption of or any change
in any Requirement of Law or in the interpretation or application thereof shall
make it unlawful for Purchaser to enter into or maintain Transactions as
contemplated by the Transaction Documents, the determination of such
unlawfulness to be made in the same manner as for all of Purchaser’s other
repurchase customers, (i) the commitment of Purchaser hereunder to enter into
new Transactions and to continue Transactions as such shall forthwith be
canceled, and (ii) the Transactions then outstanding shall be converted
automatically to Alternative Rate Transactions on the last day of the then
current Pricing Rate Period or within such earlier period as is required by law.
If any such conversion of a Transaction occurs on a day that is not the last day
of the then current Pricing Rate Period with respect to such Transaction, Seller
shall pay to Purchaser such amounts, if any, as may be required pursuant to
Article 3(l).

(i) Upon demand by Purchaser, Seller shall indemnify Purchaser and hold
Purchaser harmless from any loss, cost or expense (including, without
limitation, reasonable attorneys’ fees and disbursements) that Purchaser may
sustain or incur as a consequence of (i) default by Seller repurchasing any
Purchased Asset after Seller has given a notice in accordance with Article 3(e)
of an Early Repurchase, (ii) any payment of the Repurchase Price on any day
other than a Remittance Date, (iii) a default by Seller in selling Eligible
Assets after Seller has notified Purchaser of a proposed Transaction and
Purchaser has agreed to purchase such Eligible Assets in accordance with the
provisions of this Agreement, (iv) Purchaser’s enforcement of the terms of any
of the Transaction Documents, (v) any actions taken to perfect or continue any
lien created under any Transaction Documents, and/or (vi) Purchaser entering
into any of the Transaction Documents, but excluding any losses, costs or
expenses arising out of Purchaser’s gross negligence or willful misconduct or a
default by Purchaser under any of the Transaction Documents, or owning any
Purchased Item. A certificate as to such costs, losses, damages and expenses,
setting forth the calculations thereof shall be submitted promptly by Purchaser
to Seller and shall be prima facie evidence of the information set forth
therein.

(j) If the adoption of or any change in any Requirement of Law or in the
interpretation or application thereof by any Governmental Authority or
compliance by Purchaser with any request or directive (whether or not having the
force of law) from any central bank or other Governmental Authority having
jurisdiction over Purchaser made subsequent to the date hereof:

(i) shall subject Purchaser to any tax of any kind whatsoever with respect to
the Transaction Documents, any Purchased Asset or any Transaction, or change the
basis of taxation of payments to Purchaser in respect thereof (except for taxes
imposed on or measured by net income (however denominated), franchise taxes, and
branch profits taxes, in each case, (i) imposed as a result of a Purchaser being
organized under the laws of, or having its principal office or its applicable
lending office located in, the jurisdiction imposing such tax (or any political
subdivision thereof) or (ii) that are imposed as a result of a present or former
connection between such Purchaser and the jurisdiction imposing such tax (other
than connections arising from such Purchaser having executed, delivered, become
a party to, performed its obligations under, received payments under, received
or perfected a security interest under, engaged in any other transaction
pursuant to or enforced any document contemplated hereunder));

(ii) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of Purchaser that is
not otherwise included in the determination of LIBOR hereunder; or

(iii) shall impose on Purchaser any other condition;

and the result of any of the foregoing is to increase the cost to Purchaser of
entering into, continuing or maintaining Transactions or to reduce any amount
receivable by Purchaser under the Transaction Documents in respect thereof, by
an amount that Purchaser deems, in the exercise of its reasonable business
judgment, to be material; then, in any such case, Seller shall promptly pay
Purchaser, after written demand, any additional amounts necessary to compensate
Purchaser for such increased cost or reduced amount receivable. Such
notification as to the calculation of any additional amounts payable pursuant to
this subsection shall be submitted by Purchaser to Seller, shall contain an
explanation of Purchaser’s claim and shall be prima facie evidence of such
additional amounts. This covenant shall survive the termination of this
Agreement and the repurchase by Seller of any or all of the Purchased Assets.

(k) If Purchaser shall have determined that the adoption of or any change in any
Requirement of Law regarding capital adequacy or in the interpretation or
application thereof or compliance by Purchaser or any corporation controlling
Purchaser with any request or directive regarding capital adequacy (whether or
not having the force of law) from any Governmental Authority made subsequent to
the date hereof has the effect of reducing the rate of return on Purchaser’s or
such corporation’s capital as a consequence of its obligations hereunder to a
level below that which Purchaser or such corporation could have achieved but for
such adoption, change or compliance (taking into consideration Purchaser’s or
such corporation’s policies with respect to capital adequacy) by an amount
deemed by Purchaser, in the exercise of its reasonable business judgment, to be
material, then from time to time, after submission by Purchaser to Seller of a
written request therefor and provided Purchaser imposes such additional costs
generally on its similarly situated customers, Seller shall pay to Purchaser
such additional amount or amounts as will compensate Purchaser for such
reduction. Such notification as to the calculation of any additional amounts
payable pursuant to this subsection shall be submitted by Purchaser to Seller
and shall contain an explanation of Purchaser’s claim and shall be prima facie
evidence of such additional amounts. This covenant shall survive the termination
of this Agreement and the repurchase by Seller of any or all of the Purchased
Assets.

(l) If Seller repurchases Purchased Assets on a day other than the Remittance
Date, Seller shall indemnify Purchaser and hold Purchaser harmless from any
actual losses, costs and/or expenses which Purchaser sustains as a direct
consequence of terminating any LIBOR contracts Purchaser entered into in
relation to such Purchased Assets (“Breakage Costs”), in each case for the
remainder of the applicable Pricing Rate Period. Purchaser shall deliver to
Seller a statement setting forth the amount and basis of determination of any
Breakage Costs in reasonable detail, it being agreed that such statement and the
method of its calculation (which shall be consistent with this clause (l)) shall
be conclusive and binding upon Seller absent manifest error. This Article 3(l)
shall survive termination of this Agreement and the repurchase of all Purchased
Assets subject to Transactions hereunder.

(m) Facility Expiration Extension. (i) Upon written request of Seller, provided
that all of the extension conditions listed in clause (ii) below (collectively,
the “Termination Date Extension Conditions”) shall have been satisfied,
Purchaser may, at its sole discretion, extend the Termination Date, for a period
not to exceed three hundred sixty-four (364) additional days (an “Extension
Period”) by giving notice to Seller of such extension and of the new Termination
Date. Notwithstanding anything to the contrary in this Article 3(m)(i), in no
event shall Seller be permitted to extend the Termination Date for more than one
(1) Extension Period.

(ii) For purposes of this Article 3(m), the Termination Date Extension
Conditions shall be deemed to have been satisfied if:

(A) Purchaser shall have received payment from Seller, as consideration for
Purchaser’s agreement to extend the then-current Termination Date, of an
Extension Fee, such amount to be paid to Purchaser in Dollars, in immediately
available funds, without deduction, set-off or counterclaim;

(B) Seller shall have given Purchaser written notice, not less than one hundred
and eighty (180) days prior to the originally scheduled Termination Date, of
Seller’s desire to extend the Termination Date;

(C) no Material Adverse Effect, Margin Deficit, Default or Event of Default
under this Agreement shall have occurred and be continuing as of the date notice
is given under subclause (ii)(B) above or as of the originally scheduled
Termination Date; and

(D) all representations and warranties made by Seller and Guarantor in the
Transaction Documents (except to the extent disclosed in a Requested Exceptions
Report) shall be true, correct, complete and accurate in all material respects
as of the existing Termination Date.

(n) Repurchase Date Extension. (i) Provided that all of the extension conditions
listed in clause (ii) below (collectively, the “Repurchase Date Extension
Conditions”) shall have been satisfied with respect to a Purchased Asset,
Purchaser shall extend the then-current Repurchase Date for such Purchased Asset
for a period not to exceed three (3) additional months, but in any event, not
beyond 364 days from the initial Purchase Date for such Purchased Asset, by
giving notice to Seller of such extension and of the new Repurchase Date for
such Purchased Asset. Notwithstanding anything to the contrary, in no event
shall Seller be permitted to extend the Repurchase Date for any Purchased Asset
more than once.

(ii) For purposes of this Article 3(n), the Repurchase Date Extension Conditions
shall be deemed to have been satisfied if:

(A) Seller shall have, not less than thirty (30) or more than sixty (60) days
prior to the then-current Repurchase Date for a Purchased Asset, (1) given
Purchaser written notice that a securitization of such Purchased Asset is
pending and that Seller desires to extend the Repurchase Date of such Purchased
Asset to facilitate the sale of such Purchased Asset into such securitization
and (2) provided to Purchaser evidence reasonably satisfactory to Purchaser that
such Purchased Asset will be included in such securitization and of the intended
closing date of such securitization;

(B) no Material Adverse Effect, Margin Deficit, Default or Event of Default
under this Agreement shall have occurred and be continuing as of the date notice
is given under subclause (ii)(A) above or as of the then-current Repurchase Date
for such Purchased Asset; and

(C) all representations and warranties made by Seller and Guarantor in the
Transaction Documents (except to the extent disclosed in a Requested Exceptions
Report) shall be true, correct, complete and accurate in all material respects
as of the existing Termination Date.

ARTICLE 4

MARGIN MAINTENANCE

(a) Purchaser may, at its option in its sole discretion, re-determine the Market
Value for any Purchased Asset at any time and from time to time. Upon the
occurrence and during the continuance of a Margin Deficit Event with respect to
any Purchased Asset, Purchaser may, by written notice to Seller substantially in
the form of Exhibit VIII hereto (a “Margin Call”), require Seller to (i) make a
cash payment in reduction of the Repurchase Price of such Purchased Asset or
(ii) at the option of the Purchaser, deliver additional Eligible Assets to
Purchaser, in each case, so that after giving effect to such payment or
delivery, no Margin Deficit shall exist with respect to such Purchased Asset.

(b) If a Margin Call is given by Purchaser under Article 4(a) on any Business
Day at or prior to 10 a.m. (New York time), the Seller shall cure the related
Margin Deficit as provided in Article 4(a) no later than 5:00 p.m. (New York
time) on the same day. If a Margin Call is given by Purchaser under Article 4(a)
on any Business Day after 10 a.m. (New York time), the Seller shall cure the
related Margin Deficit as provided in Article 4(a) no later than 5:00 p.m. (New
York time) on the immediately following Business Day.

(c) From time to time, if (i) the Market Value of one or more Purchased Assets
has been reduced solely as a result of market fluctuations, (ii) the aggregate
amount of cash payments made by Seller to Purchaser to cure the related Margin
Deficits pursuant to Article 4(a) minus the aggregate amount of Margin Return
Amounts with respect to such Purchased Assets exceeds $3,000,000 and (iii) the
Margin Amount for such Purchased Assets exceeds the Repurchase Price for such
Purchased Assets (the amount of such excess, the “Margin Excess”) by an amount
of not less than $3,000,000, then Purchaser may, in its sole and absolute
discretion, consider a request from Seller to transfer cash to Seller in an
amount up to such Margin Excess, but not exceeding the aggregate amount of cash
payments made by Seller to Purchaser with respect to such Purchased Asset to
cure Margin Deficits resulting from market fluctuations.

(d) The failure or delay by Purchaser, on any one or more occasions, to exercise
its rights under this Article 4 shall not change or alter the terms and
conditions of this Agreement or limit or waive the right of Purchaser to do so
at a later date or in any way create additional rights for Seller.

ARTICLE 5

PAYMENTS; COLLECTION ACCOUNT

(a) Concurrently with the execution and delivery of this Agreement, Seller shall
establish a segregated interest bearing deposit account (the “Collection
Account”) in the name of Seller for the benefit of the Purchaser at Account
Bank. The Collection Account shall be subject to the Account Control Agreement
in favor of the Purchaser.

(b) Seller shall cause Servicer to promptly remit, and in any event no later
than two (2) Business Days after receipt thereof, all Net Cash Flow in respect
of the Purchased Assets directly into the Collection Account. If Seller,
Guarantor or any Affiliate of the foregoing shall receive any Net Cash Flow with
respect to a Purchased Asset other than by remittance from the Collection
Account in accordance with the following sentence, such party shall (and Seller
shall cause such party to) promptly remit such amounts directly into the
Collection Account. Amounts in the Collection Account shall be remitted by
Account Bank in accordance with the provisions of Articles 5(c) and 5(d).

(c) So long as no Event of Default shall have occurred and be continuing,
Account Bank shall, on each Business Day, remit all amounts in the Collection
Account to Seller. To the extent Net Cash Flow is applied to reduce the
outstanding principal balance of any Purchased Asset, Seller shall repay the
Repurchase Price for such Purchased Asset in an amount equal to the amount of
such principal repayment up to the amount of the Repurchase Price for such
Purchased Asset within two (2) Business Days of receipt thereof.

(d) Upon receipt of written notice from Purchaser that an Event of Default shall
have occurred and be continuing, and so long as Purchaser has not withdrawn such
notice, Account Bank shall cease remitting funds to Seller pursuant to
Article 5(c) and shall instead remit, on each Business Day beginning on the
Business Day after receipt of such notice from the Purchaser, all amounts on
deposit in the Collection Account as of the prior Business Day in the following
order of priority:

(i) first, to Purchaser, an amount equal to all accrued and unpaid Purchase
Price Differential;

(ii) second, to the extent Principal Payments are received for a particular
Purchased Asset, to Purchaser in reduction of the Repurchase Price for such
Purchased Asset;

(iii) third, to Purchaser, in reduction of the Repurchase Price for all
Purchased Assets, on a pro rata basis based on each Purchased Asset’s unpaid
principal balance, until the Repurchase Price for each Purchased Asset has been
reduced to zero;

(iv) fourth, to Purchaser, an amount equal to any other amounts then due and
payable to Purchaser or its Affiliates under any Transaction Document; and

(v) fifth, to Seller, the remainder, if any.

(e) On or before each Remittance Date, Seller shall pay to Purchaser all accrued
and unpaid Purchase Price Differential due on such Remittance Date.

ARTICLE 6

SECURITY INTEREST

(a) Purchaser and Seller intend that the Transactions hereunder be sales to
Purchaser of the Purchased Assets and not loans from Purchaser to Seller secured
by the Purchased Assets. However, in order to preserve Purchaser’s rights under
the Transaction Documents, in the event that a court or other forum
re-characterizes the Transactions hereunder as other than sales, and as security
for the performance by Seller of all of Seller’s obligations to Purchaser under
the Transaction Documents and the Transactions entered into hereunder, or in the
event that a transfer of a Purchased Asset is otherwise ineffective to effect an
outright transfer of such Purchased Asset to Purchaser, Seller hereby assigns,
pledges and grants a security interest in all of its right, title and interest
in, to and under the Collateral, whether now owned or hereafter acquired, now
existing or hereafter created and wherever located, to Purchaser to secure the
payment of the Repurchase Price on all Transactions to which it is a party and
all other amounts owing by it to Purchaser hereunder, including, without
limitation, amounts owing pursuant to Article 25, and under the other
Transaction Documents (collectively, the “Repurchase Obligations”). Seller
agrees to mark its books and records to evidence the interests granted to
Purchaser hereunder. For purposes of this Agreement, “Collateral” shall mean:

(i) the Collection Account and all monies from time to time on deposit in the
Collection Account and any and all replacements, substitutions, distributions
on, income relating to or proceeds of any and all of the foregoing; and

(ii) the Purchased Items.

(b) Purchaser’s security interest in the Collateral shall terminate only upon
satisfaction of the Repurchase Obligations. Upon such satisfaction and upon
request by Seller, Purchaser shall, at Seller’s sole expense, deliver to Seller
such UCC termination statements and other release documents as may be
commercially reasonable and return the Purchased Assets to Seller and reconvey
the Purchased Items to Seller and release its security interest in the
Collateral, such release to be effective automatically without further action by
any party. For purposes of the grant of the security interest pursuant to this
Article 6, this Agreement shall be deemed to constitute a security agreement
under the New York Uniform Commercial Code (the “UCC”). Purchaser shall have all
of the rights and may exercise all of the remedies of a secured creditor under
the UCC and the other laws of the State of New York. In furtherance of the
foregoing, (i) Purchaser, at Seller’s sole cost and expense, as applicable,
shall cause to be filed in such locations as may be necessary to perfect and
maintain perfection and priority of the security interest granted hereby, UCC
financing statements and continuation statements (collectively, the “Filings”),
and shall forward copies of such Filings to Seller upon completion thereof, and
(ii) Seller shall from time to time take such further actions as may be
reasonably requested by Purchaser to maintain and continue the perfection and
priority of the security interest granted hereby (including marking its records
and files to evidence the interests granted to Purchaser hereunder).
Notwithstanding the foregoing, the Repurchase Obligations shall be full recourse
to Seller.

(c) Seller acknowledges that it has no rights to service the Purchased Assets
other than as a party to the Interim Servicing Agreement. Without limiting the
generality of the foregoing and the grant of a security interest in
Article 6(a), and in the event that Seller is deemed by a court, other forum or
otherwise to retain any residual Servicing Rights (notwithstanding that such
Servicing Rights are Purchased Items hereunder), and for the avoidance of doubt,
Seller hereby acknowledges and agrees that the Servicing Rights constitute
Collateral hereunder for all purposes. The foregoing provision is intended to
constitute a security agreement or other arrangement or other credit enhancement
related to the Agreement and Transactions hereunder as defined under
Sections 101(47)(v) and 741(7)(x) of the Bankruptcy Code.

(d) Seller agrees, to the extent permitted by applicable law, that neither it
nor anyone claiming through or under it will set up, claim or seek to take
advantage of any appraisement, valuation, stay, extension or redemption law now
or hereafter in force in any locality where any Purchased Assets may be situated
in order to prevent, hinder or delay the enforcement or foreclosure of this
Agreement after the occurrence and during the continuance of an Event of
Default, or the absolute sale of any of the Purchased Assets, or the final and
absolute putting into possession thereof, immediately after such sale, of the
purchasers thereof, and Seller, for itself and all who may at any time claim
through or under it, hereby waives, after the occurrence and during the
continuance of an Event of Default, to the full extent that it may be lawful so
to do, the benefit of all such laws and any and all right to have any of the
properties or assets constituting the Purchased Assets marshaled upon any such
sale, and agrees that Purchaser or any court having jurisdiction to foreclose
the security interests granted in this Agreement may, after the occurrence and
during the continuance of an Event of Default, sell the Purchased Assets as an
entirety or in such parcels as Purchaser or such court may determine.

ARTICLE 7

PAYMENT, TRANSFER AND CUSTODY

(a) Unless otherwise mutually agreed in writing, all transfers of funds to be
made by Seller hereunder shall be made in Dollars, in immediately available
funds, without deduction, set-off or counterclaim, to Purchaser, in accordance
with the wiring instructions set forth below, not later than 5:00 p.m. (New York
time), on the date on which such payment shall become due (and each such payment
made after such time shall be deemed to have been made on the next succeeding
Business Day).

     
Bank Name:
ABA Number:
Account Number:
Account Name:
Reference:
Attention:
  Bank of New York
021-000-018
GLA 111569-HEL
HEL
RAIT CRE Conduit IV, LLC Repo Facility
Whole Loan Operations

(b) On the Purchase Date for each Transaction, ownership of the Purchased Assets
and other Purchased Items shall be transferred to Purchaser or its designee
(including the Custodian) against the simultaneous transfer of the Purchase
Price in immediately available funds to an account of Seller or its designee
specified in the Confirmation relating to such Transaction, subject to and in
accordance with this Agreement.

(c) Seller shall deposit the Purchased Asset Files representing the Purchased
Assets, or direct that the Purchased Asset Files be deposited directly, with the
Custodian in accordance with the Custodial Agreement. The Purchased Asset Files
shall be maintained in accordance with the Custodial Agreement. If a Purchased
Asset File is not delivered to Purchaser or its designee (including the
Custodian), such Purchased Asset File shall be held in trust by Seller or its
designee for the benefit of Purchaser as the owner thereof. Seller or its
designee shall maintain a copy of the Purchased Asset File and the originals of
the Purchased Asset File not delivered to Purchaser or its designee (including
the Custodian). The possession of the Purchased Asset File by Seller or its
designee is at the will of Purchaser for the sole purpose of servicing the
related Purchased Asset, and such retention and possession by Seller or its
designee is in a custodial capacity only. The books and records (including,
without limitation, any computer records or tapes) of Seller or its designee
shall be marked appropriately to reflect clearly the sale of the related
Purchased Asset to Purchaser. Seller or its designee (including the Custodian)
shall release its custody of the Purchased Asset File only in accordance with a
written request acknowledged in writing by Purchaser and otherwise in accordance
with the Custodial Agreement.

(d) From time to time, Seller shall forward to the Custodian, with copy to the
Purchaser, additional original documents or additional documents evidencing any
assumption, modification, consolidation or extension of a Purchased Asset
approved in accordance with the terms of this Agreement, and upon receipt of any
such other documents (which shall be clearly marked as to which Purchased Asset
File such documents relate).

ARTICLE 8

SALE, TRANSFER, HYPOTHECATION OR PLEDGE OF PURCHASED ASSETS

(a) Title to all Purchased Assets shall pass to Purchaser on the applicable
Purchase Date, and Purchaser shall have free and unrestricted use of all
Purchased Assets, subject, however, to the terms of this Agreement. Nothing in
this Agreement or any other Transaction Document shall preclude Purchaser from
engaging in repurchase transactions with the Purchased Assets or otherwise
selling, transferring, pledging, repledging, hypothecating or rehypothecating
the Purchased Assets, all on terms that Purchaser may determine in its sole
discretion, but no such transaction shall relieve Purchaser of its obligations
to transfer the same Purchased Assets to Seller pursuant to Article 3.

(b) Nothing contained in this Agreement or any other Transaction Document shall
obligate Purchaser to segregate any Purchased Assets delivered to Purchaser by
Seller. Except to the extent expressly set forth in this Agreement or any other
Transaction Document, no Purchased Asset shall remain in the custody of Seller
or any Affiliate of Seller.

ARTICLE 9

REPRESENTATIONS AND WARRANTIES

(a) Each of Seller and Purchaser represents and warrants (as to itself) to the
other that (i) it is duly authorized to execute and deliver this Agreement, to
enter into Transactions contemplated hereunder and to perform its obligations
hereunder and has taken all necessary action to authorize such execution,
delivery and performance, (ii) it will engage in such Transactions as principal,
(iii) the person signing this Agreement on its behalf is duly authorized to do
so on its behalf (or on behalf of any such disclosed principal), (iv) it has
obtained all authorizations of any Governmental Authority required in connection
with this Agreement and the Transactions hereunder and such authorizations are
in full force and effect and (v) the execution, delivery and performance of this
Agreement and the Transactions hereunder will not violate any Requirement of Law
applicable to it or its organizational documents or any agreement by which it is
bound or by which any of its assets are affected. On each Purchase Date,
Purchaser and Seller shall each be deemed to repeat all the foregoing
representations made by it.

(b) In addition to the representations and warranties in subsection (a) above,
Seller represents and warrants to Purchaser as of the date of this Agreement and
will be deemed to represent and warrant to Purchaser as of the Purchase Date for
the purchase of any Purchased Assets by Purchaser from Seller, unless otherwise
stated herein:

(i) Organization. Seller is duly organized, validly existing and in good
standing under the laws and regulations of the jurisdiction of Seller’s
incorporation or organization, as the case may be, and is duly licensed,
qualified, and in good standing in every state where such licensing or
qualification is necessary for the transaction of Seller’s business, except
where failure to so qualify could not be reasonably likely to have a Material
Adverse Effect. Seller has the power to own and hold the assets it purports to
own and hold, and to carry on its business as now being conducted and proposed
to be conducted, and has the power to execute, deliver, and perform its
obligations under this Agreement and the other Transaction Documents.

(ii) Due Execution; Enforceability. The Transaction Documents to which it is a
party have been or will be duly executed and delivered by Seller, for good and
valuable consideration. Once executed by each applicable counterparty, the
Transaction Documents constitute the legal, valid and binding obligations of
Seller, enforceable against Seller in accordance with their respective terms
subject to bankruptcy, insolvency, and other limitations on creditors’ rights
generally and to equitable principles.

(iii) Ability to Perform. Seller does not believe, nor does it have any reason
or cause to believe, that it cannot perform each and every covenant contained in
the Transaction Documents applicable to it to which it is a party.

(iv) Non-Contravention. Neither the execution and delivery of the Transaction
Documents, nor consummation by Seller of the transactions contemplated by the
Transaction Documents (or any of them), nor compliance by Seller with the terms,
conditions and provisions of the Transaction Documents (or any of them) will
conflict with or result in a breach of any of the terms, conditions or
provisions of (i) the organizational documents of Seller, (ii) any contractual
obligation to which Seller is now a party or the rights under which have been
assigned to Seller or the obligations under which have been assumed by Seller or
to which the assets of Seller is subject or constitute a default thereunder, or
result thereunder in the creation or imposition of any lien upon any of the
assets of Seller, other than pursuant to the Transaction Documents, (iii) any
judgment or order, writ, injunction, decree or demand of any court applicable to
Seller, or (iv) any applicable Requirement of Law, in the case of clauses (ii)
or (iii) above, to the extent that such conflict or breach would have a Material
Adverse Effect.

(v) Litigation; Requirements of Law. Except as disclosed in any public filings
of Guarantor or its affiliates and specifically identified to Purchaser by
Seller prior to the date hereof and prior to each Purchase Date, as of the date
hereof and as of the Purchase Date for any Transaction hereunder, there is no
action, suit, proceeding, investigation, or arbitration pending or, to the best
knowledge of Seller, threatened in writing against Guarantor, Seller, any
Affiliate of Seller or any of their respective assets, nor is there any action,
suit, proceeding, investigation, or arbitration pending or threatened in writing
against Guarantor, Seller or any Affiliate of Seller that may result in any
Material Adverse Effect. Seller is in compliance in all material respects with
all Requirements of Law. Neither Guarantor, Seller nor any of its Affiliates is
in default in any material respect with respect to any judgment, order, writ,
injunction, decree, rule or regulation of any arbitrator or Governmental
Authority that may result in any Material Adverse Effect.

(vi) No Broker. Seller has not dealt with any broker, investment banker, agent,
or other Person (other than Purchaser or an Affiliate of Purchaser) who may be
entitled to any commission or compensation in connection with the sale of
Purchased Assets pursuant to any of the Transaction Documents.

(vii) Good Title to Purchased Assets. Immediately prior to the purchase of any
Purchased Assets and other Purchased Items by Purchaser from Seller, such
Purchased Assets and other Purchased Items are free and clear of any lien,
encumbrance or impediment to transfer (including any “adverse claim” as defined
in Article 8-102(a)(1) of the UCC), and Seller is the record and beneficial
owner of and has good and Marketable Title to and the right to sell and transfer
such Purchased Assets and other Purchased Items to Purchaser and, upon transfer
of such Purchased Assets and other Purchased Items to Purchaser, Purchaser shall
be the owner of such Purchased Assets and other Purchased Items free of any
adverse claim. In the event the related Transaction is recharacterized as a
secured financing of the Purchased Assets and other Purchased Items, the
provisions of this Agreement are effective to create in favor of Purchaser a
valid “security interest” (as defined in Section 1-201(b)(35) of the UCC) in all
rights, title and interest of Seller in, to and under the Collateral and
Purchaser shall have a valid, perfected first priority security interest in the
Collateral (and without limitation on the foregoing, Purchaser, as entitlement
holder, shall have a “security entitlement” to the Collateral).

(viii) No Decline in Market Value; No Defaults. To the best of Seller’s
knowledge, there are no facts or circumstances that are reasonably likely to
cause or have caused the Market Value of any Purchased Asset to decline. No
Default or Event of Default has occurred or exists under or with respect to the
Transaction Documents.

(ix) Authorized Representatives. The duly authorized representatives of Seller
are listed on, and true signatures of such authorized representatives are set
forth on, Exhibit II attached to this Agreement, or such other most recent list
of authorized representatives substantially in the form of Exhibit II to this
Agreement as Seller may from time to time deliver to Purchaser.

(x) Representations and Warranties Regarding Purchased Assets; Delivery of
Purchased Asset File.

(A) Since the Purchase Date for any Purchased Asset, Seller has not assigned,
pledged, or otherwise conveyed or encumbered any Purchased Asset or other
Purchased Items related to such Purchased Asset to any other Person, and
immediately prior to the sale of such Purchased Asset and other Purchased Items
related to such Purchased Asset to Purchaser, Seller was the sole owner of such
Purchased Asset and other Purchased Items and had good and Marketable Title
thereto, free and clear of all liens, in each case except for liens to be
released simultaneously with the sale to Purchaser hereunder.

(B) The provisions of the Transaction Documents are effective to either
constitute a sale of Purchased Items to Purchaser or to create in favor of
Purchaser a legal, valid and enforceable security interest in all right, title
and interest of Seller in, to and under the Collateral.

(C) Upon receipt by the Custodian of (x) each Mortgage Note, endorsed in blank
by a duly authorized officer of Seller, or (y) each Participation Certificate,
along with an assignment of such Participation Certificate, in form and
substance required by the related participation agreement, assigning such
Participation Certificate in favor of Purchaser or in blank, duly executed by
the applicable Seller, as applicable, and the payment to Seller by Purchaser of
the related Purchase Price therefor, either a purchase shall have been completed
by Purchaser of such Mortgage Note or Participation Certificate, or Purchaser
shall have a valid and fully perfected first priority security interest in all
right, title and interest of Seller in the Purchased Items described therein.

(D) Each of the representations and warranties made in respect of each Purchased
Asset pursuant to Exhibit V are true, complete and correct, except to the extent
disclosed in a Requested Exceptions Report.

(E) Upon the filing of financing statements on Form UCC-1 naming Purchaser as
“Secured Party”, Seller as “Debtor” and describing the Collateral, in the
jurisdiction and recording office listed on Exhibit XI attached hereto, the
security interests granted hereunder in that portion of the Collateral that can
be perfected by filing under the UCC will constitute fully perfected security
interests under the UCC in all right, title and interest of Seller in, to and
under such Collateral.

(F) Upon execution and delivery of the Account Control Agreement by all parties
thereto, Purchaser shall either be the owner of, or have a valid and fully
perfected first priority security interest in the Collection Account and all
“financial assets” (as defined in the UCC) at any time credited thereto.

(xi) Adequate Capitalization; No Fraudulent Transfer. Seller has, as of such
Purchase Date, adequate capital for the normal obligations foreseeable in a
business of its size and character and in light of its contemplated business
operations. Seller is generally able to pay, and as of the date hereof is
paying, its debts as they come due.

(xii) Governmental Approvals. No order, consent, approval, license,
authorization or validation of, or filing, recording or registration with, or
exemption by, any Governmental Authority or any third party is required to
authorize, or is required in connection with, (i) the execution, delivery and
performance by Seller of any Transaction Document to which Seller is or will be
a party, (ii) the legality, validity, binding effect or enforceability of any
such Transaction Document against Seller or (iii) the consummation of the
transactions contemplated by this Agreement (other than the filing of certain
financing statements in respect of certain security interests). Seller has all
necessary licenses, permits and other consents from Governmental Authorities
necessary to acquire, originate, own and sell the Purchased Assets and other
Purchased Items.

(xiii) Organizational Documents. Seller has delivered to Purchaser certified
copies of its organization documents, together with all amendments thereto, if
any.

(xiv) No Encumbrances. There are (i) no outstanding rights, options, warrants or
agreements on the part of Seller for a purchase, sale or issuance, in connection
with the Purchased Assets, (ii) no agreements on the part of Seller to issue,
sell or distribute the Purchased Assets, and (iii) no obligations on the part of
Seller (contingent or otherwise) to purchase, redeem or otherwise acquire any
securities or interest therein, in each case, except as contemplated by the
Transaction Documents.

(xv) Federal Regulations. Seller is not required to register as an “investment
company,” or a company “controlled by an investment company,” within the meaning
of the Investment Company Act of 1940, as amended. Seller is not a “holding
company,” or a “subsidiary company of a holding company,” or an “affiliate” of
either a “holding company” or a “subsidiary company of a holding company,” as
such terms are defined in the Public Utility Holding Company Act of 2005, as
amended.

(xvi) Taxes. Seller has filed or caused to be filed all tax returns that, to the
knowledge of Seller, would be delinquent if they had not been filed on or before
the date hereof and has paid all taxes shown to be due and payable on or before
the date hereof on such returns or on any assessments made against it or any of
its property and all other taxes, fees or other charges imposed on it and any of
its assets by any Governmental Authority except for any such taxes as (A) are
being appropriately contested in good faith by appropriate proceedings
diligently conducted and with respect to which adequate reserves have been
provided in accordance with GAAP or (B) are de minimis in amount; no tax liens
have been filed against any of Seller’s assets and, no claims are being asserted
with respect to any such taxes, fees or other charges.

(xvii) ERISA. Seller does not have any Plans or any ERISA Affiliates and makes
no contributions to any Plans or any Multiemployer Plans. Seller is not, and is
not using any assets of, a “benefit plan investor” as defined in Department of
Labor regulation 29 C.F.R. Section 2510.3-101, as modified by Section 3(42) of
ERISA (a “Benefit Plan Investor”) in connection with any Transaction.

(xviii) Judgments/Bankruptcy. Except as disclosed in writing to Purchaser, there
are no judgments against Seller unsatisfied of record or docketed in any court
located in the United States of America and no Act of Insolvency has ever
occurred with respect to Seller.

(xix) Solvency. Neither the Transaction Documents nor any Transaction thereunder
are entered into in contemplation of insolvency or with intent to hinder, delay
or defraud any of Seller’s creditors. The transfer of the Purchased Assets
subject hereto and the obligation to repurchase such Purchased Assets is not
undertaken with the intent to hinder, delay or defraud any of Seller’s
creditors. As of the Purchase Date, Seller is not insolvent within the meaning
of 11 U.S.C. Section 101(32) or any successor provision thereof and the transfer
and sale of the Purchased Assets pursuant hereto and the obligation to
repurchase such Purchased Asset (i) will not cause the liabilities of Seller to
exceed the assets of Seller, (ii) will not result in Seller having unreasonably
small capital in light of its stated business purpose, and (iii) will not result
in debts that would be beyond Seller’s ability to pay as the same mature. Seller
received reasonably equivalent value in exchange for the transfer and sale of
the Purchased Assets and the Purchased Items subject hereto. No petition in
bankruptcy has been filed against Seller in the last ten (10) years, and Seller
has not in the last ten (10) years made an assignment for the benefit of
creditors or taken advantage of any debtors relief laws. Seller has only entered
into agreements on terms that would be considered arm’s length and otherwise on
terms consistent with other similar agreements with other similarly situated
entities.

(xx) Use of Proceeds; Margin Regulations. All proceeds of each Transaction shall
be used by Seller for purposes permitted under Seller’s governing documents,
provided that no part of the proceeds of any Transaction will be used by Seller
to purchase or carry any margin stock or to extend credit to others for the
purpose of purchasing or carrying any margin stock. Neither the entering into of
any Transaction nor the use of any proceeds thereof will violate, or be
inconsistent with, any provision of Regulation T, U or X of the Board of
Governors of the Federal Reserve System.

(xxi) Full and Accurate Disclosure. No information contained in the Transaction
Documents, or any written statement furnished by or on behalf of Seller pursuant
to the terms of the Transaction Documents, contains any untrue statement of a
material fact or omits to state a material fact necessary to make the statements
contained herein or therein not misleading in light of the circumstances under
which they were made.

(xxii) Financial Information. All financial data concerning Seller, Guarantor,
the Purchased Assets and the other Purchased Items, and to the knowledge of
Seller with respect to any financial data concerning the Purchased Assets and
the other Purchased Items that was provided to Seller by the related underlying
borrower, that has been delivered by or on behalf of Seller to Purchaser is
true, complete and correct in all material respects. All financial data
concerning Seller and Guarantor has been prepared fairly in accordance with
GAAP. All financial data concerning the Purchased Assets and the other Purchased
Items, and to the knowledge of Seller with respect to any financial data
concerning the Purchased Assets and the other Purchased Items that was provided
to Seller by the related underlying borrower, has been prepared in accordance
with standard industry practices. Since the delivery of such data, except as
otherwise disclosed in writing to Purchaser, there has been no change in the
financial position of Seller, Guarantor or in the results of operations of
Seller or Guarantor, or to the knowledge of Seller, in the financial position of
the Purchased Assets and the other Purchased Items, which change is reasonably
likely to result in a Material Adverse Effect.

(xxiii) Selection Process. The Purchased Assets under this Agreement were not
selected by Seller in a manner different from the manner in which Seller selects
assets with regard to any other facilities to which it is a party or, in any
event, so as to affect adversely the interests of Purchaser.

(xxiv) [Reserved].

(xxv) No Reliance. Seller has made its own independent decisions to enter into
the Transaction Documents and each Transaction and as to whether such
Transaction is appropriate and proper for it based upon its own judgment and
upon advice from such advisors (including without limitation, legal counsel and
accountants) as it has deemed necessary. Seller is not relying upon any advice
from Purchaser as to any aspect of the Transactions, including without
limitation, the legal, accounting or tax treatment of such Transactions.

(xxvi) Patriot Act.

(A) Seller is in compliance, in all material respects, with the (i) the Trading
with the Enemy Act, as amended, and each of the foreign assets control
regulations of the United States Treasury Department (31 CFR, Subtitle B,
Chapter V, as amended) and any other applicable enabling legislation or
executive order relating thereto, and (ii) the Uniting and Strengthening America
by Providing Appropriate Tools Required to Intercept and Obstruct Terrorism (USA
Patriot Act of 2001). No part of the proceeds of any Transaction will be used by
Seller or any of its Affiliates, directly or indirectly, for any payments to any
governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as amended.

(B) In order to enable Purchaser and its Affiliates to comply with any
anti-money laundering program and related responsibilities including, but not
limited to, any obligations under the USA Patriot Act of 2001 and regulations
thereunder, Seller on behalf of itself and its Affiliates represents that
neither Seller, nor, to Seller’s actual knowledge, any of its Affiliates, is a
Prohibited Investor, and Seller is not acting on behalf of or for the benefit of
any Prohibited Investor.

(xxvii) Environmental Matters.

(A) No properties owned or leased by Seller and no properties formerly owned or
leased by Seller, its predecessors, or any former Subsidiaries or predecessors
thereof (the “Properties”), contain, or have previously contained, any Materials
of Environmental Concern in amounts or concentrations which constitute or
constituted a violation of, or reasonably could be expected to give rise to
liability under, Environmental Laws;

(B) Seller is in compliance with all applicable Environmental Laws, and there is
no violation of any Environmental Laws which reasonably would be expected to
interfere with the continued operations of Seller;

(C) Seller has not received any written notice of violation, alleged violation,
non-compliance, liability or potential liability under any Environmental Law;

(D) Materials of Environmental Concern have not been transported or disposed by
Seller in violation of, or in a manner or to a location which reasonably would
be expected to give rise to liability under, any applicable Environmental Law,
nor has Seller generated, treated, stored or disposed of at, on or under any of
the Properties in violation of, or in a manner that reasonably would be expected
to give rise to liability under, any applicable Environmental Law;

(E) No judicial proceedings or governmental or administrative action under any
Environmental Law is pending or, to the knowledge of Seller, threatened in
writing to which Seller is or will be named as a party, nor are there any
consent decrees or other decrees, consent orders, administrative orders or other
orders, or other administrative or judicial requirements arising out of judicial
proceedings or governmental or administrative actions, outstanding under any
Environmental Law to which Seller is a party;

(F) There has been no release of Materials of Environmental Concern in violation
of or in amounts or in a manner that reasonably would be expected to give rise
to liability under any Environmental Law for which Seller may become liable; and

(G) Each of the representations and warranties set forth in the preceding
clauses (A) through (F) is true and correct with respect to each parcel of real
property owned or operated by Seller.

(xxviii) Insider. Seller is not an “executive officer,” “director,” or “person
who directly or indirectly or acting through or in concert with one or more
persons owns, controls, or has the power to vote more than 10% of any class of
voting securities” (as those terms are defined in 12 U.S.C. § 375(b) or in
regulations promulgated pursuant thereto) of Purchaser, of a bank holding
company of which Purchaser is a Subsidiary, or of any Subsidiary, of a bank
holding company of which Purchaser is a Subsidiary, of any bank at which
Purchaser maintains a correspondent account or of any lender which maintains a
correspondent account with Purchaser.

(xxix) Office of Foreign Assets Control. Seller is not a person (i) whose
property or interest in property is blocked or subject to blocking pursuant to
Section 1 of Executive Order 13224 of September 23, 2001 Blocking Property and
Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or Support
Terrorism (66 Fed. Reg. 49079 (2001)), (ii) who engages in any dealings or
transactions prohibited by Section 2 of such executive order, or to the best of
Seller’s knowledge, is otherwise associated with any such person in any manner
in violation of Section 2 of such executive order, or (iii) on the current list
of Specially Designated Nationals and Blocked Persons or subject to the
limitations or prohibitions under any other U.S. Department of Treasury’s Office
of Foreign Assets Control regulation or executive order.

(xxx) Notice Address; Jurisdiction of Organization. On the date of this
Agreement, Seller’s address for notices is as specified on Exhibit I, unless
Seller has provided a new address to Purchaser in writing. Seller’s jurisdiction
of organization is Delaware. The location where Seller keeps its books and
records, including all computer tapes and records relating to the Collateral, is
its notice address, unless Seller has provided a different address to Purchaser
in writing.

(xxxi) Anti-Money Laundering Laws. Seller either (1) is entirely exempt from or
(2) has otherwise fully complied with all applicable anti-money laundering laws
and regulations (collectively, the “Anti-Money Laundering Laws”), by
(A) establishing an adequate anti-money laundering compliance program as
required by the Anti-Money Laundering Laws, (B) conducting the requisite due
diligence in connection with the origination of each Purchased Asset for
purposes of the Anti-Money Laundering Laws, including with respect to the
legitimacy of the related obligor (if applicable) and the origin of the assets
used by such obligor to purchase the property in question, and (C) maintaining
sufficient information to identify the related obligor (if applicable) for
purposes of the Anti-Money Laundering Laws.

(xxxii) Ownership. Seller is and shall remain at all times a wholly-owned direct
or indirect subsidiary of Guarantor.

ARTICLE 10

NEGATIVE COVENANTS OF SELLER

On and as of the date hereof and each Purchase Date and until this Agreement is
no longer in force with respect to any Transaction, Seller shall not without the
prior written consent of Purchaser:

(a) take any action that would directly or indirectly impair or adversely affect
Purchaser’s title to the Purchased Assets and the other Purchased Items;

(b) transfer, assign, convey, grant, bargain, sell, set over, deliver or
otherwise dispose of, or pledge or hypothecate, directly or indirectly, any
interest in any Purchased Assets and the other Purchased Items to any Person
other than Purchaser, or engage in repurchase transactions or similar
transactions with respect to any Purchased Assets and the other Purchased Items
with any Person other than Purchaser;

(c) create, incur, assume or suffer to exist any Lien, encumbrance or security
interest in or on any of its property, assets, revenue, the Purchased Assets,
the other Collateral, whether now owned or hereafter acquired, other than the
Liens and security interest granted by Seller pursuant to the Transaction
Documents;

(d) create, incur, assume or suffer to exist any Indebtedness or other
obligation not otherwise permitted under this Agreement, secured or unsecured,
direct or indirect, absolute or contingent (including guaranteeing any
obligation) if the same would cause the Seller to violate the covenants
contained in Article 12 or the Guarantor to violate the financial covenants
contained in the Guaranty;

(e) permit (through the giving of consent, waiver, failure to object (if Seller
has such right) or otherwise) any Mortgaged Property or Mortgagor to create,
incur, assume or suffer to exist any Liens or Indebtedness, including without
limitation, junior mortgage debt or mezzanine debt without the consent of the
Purchaser (in each case, unless expressly permitted by the applicable Purchased
Asset Documents and excluding non-consensual Liens against the related Mortgaged
Property);

(f) enter into any transaction of merger or consolidation or amalgamation, or
liquidate, wind up or dissolve itself (or suffer any liquidation, winding up or
dissolution), sell all or substantially all of its assets (except to Purchaser)
without the consent of Purchaser in its sole and absolute discretion, unless it
will result in the satisfaction of the Repurchase Obligations;

(g) permit a Change of Control of Seller;

(h) except to the extent expressly authorized in or required by such documents,
consent or assent to any amendment, modification, waiver or supplement to, or
termination of, any note, loan agreement, mortgage or guarantee relating to the
Purchased Assets or other agreement or instrument relating to the Purchased
Assets other than in accordance with Article 27 and the Interim Servicing
Agreement;

(i) permit the organizational documents or organizational structure of Seller to
be amended without the prior written consent of Purchaser in its sole and
absolute discretion;

(j) after the occurrence and during the continuance of a Default or an Event of
Default, make any distribution, payment on account of, or set apart assets for,
a sinking or other analogous fund for the purchase, redemption, defeasance,
retirement or other acquisition of any Capital Stock of Seller, whether now or
hereafter outstanding, or make any other distribution in respect thereof, either
directly or indirectly, whether in cash or property or in obligations of Seller;

(k) acquire or maintain any right or interest in any Purchased Asset or
Mortgaged Property that is senior to or pari passu with the rights and interests
of Purchaser therein under this Agreement and the other Transaction Documents;
and

(l) use any part of the proceeds of any Transaction hereunder for any purpose
which violates, or would be inconsistent with, the provisions of Regulation T, U
or X of the Board of Governors of the Federal Reserve System.

ARTICLE 11

AFFIRMATIVE COVENANTS OF SELLER

On and as of the date hereof and each Purchase Date and until this Agreement is
no longer in force with respect to any Transaction, Seller covenants that:

(a) Seller shall promptly notify Purchaser of any material adverse change in its
business operations and/or financial condition; provided, however, that nothing
in this Article 11 shall relieve Seller of its obligations under this Agreement.

(b) Seller shall provide Purchaser with copies of such documents as Purchaser
may reasonably request evidencing the truthfulness of the representations set
forth in Article 9.

(c) Seller shall (1) defend the right, title and interest of Purchaser in and to
the Purchased Assets and other Collateral against, and take such other action as
is necessary to remove, the Liens, security interests, claims and demands of all
Persons (other than security interests by or through Purchaser) and (2) at
Purchaser’s reasonable request, take all action Purchaser deems necessary or
desirable to ensure that Purchaser will have a first priority security interest
in the Purchased Assets and other Collateral subject to any of the Transactions
in the event such Transactions are recharacterized as secured financings.

(d) Seller shall notify Purchaser, Account Bank, Servicer and Custodian of the
occurrence of any Default or Event of Default with respect to Seller as soon as
possible but in no event later than the immediately succeeding Business Day
after obtaining actual knowledge of such event.

(e) Seller shall promptly (and in any event not later than two (2) Business Days
after knowledge thereof, notify Purchaser: (i) of any default or event of
default under any Purchased Asset; (ii) any default or event of default (or
similar event) on the part of Seller or Guarantor under any Indebtedness or
other contractual obligations, which default (A) involves the failure to pay a
matured obligation or (B) permits the acceleration of the maturity of
obligations by any other party to, or beneficiary with respect to, such
Indebtedness or contract, in either case, if the aggregate amount of the
Indebtedness or obligations in respect of which such default or defaults shall
have occurred is at least $100,000 with respect to Seller or $2,500,000 with
respect to Guarantor; and (iii) of the commencement of, settlement of or
judgment in any litigation, action, suit, arbitration, investigation or other
legal or arbitrable proceeding involving Seller or Guarantor that could have a
Materially Adverse Effect.

(f) Seller shall promptly (and in any event not later than two (2) Business Days
following receipt) deliver to Purchaser (i) any notice of the occurrence of an
event of default under, or report received by Seller pursuant to, the Purchased
Asset Documents; and (ii) any other information with respect to the Purchased
Assets that may be reasonably requested by Purchaser from time to time.

(g) Seller shall permit Purchaser and any of its agents, representatives or
permitted assigns to perform due diligence reviews and inspections in accordance
with Article 26.

(h) If Seller shall at any time become entitled to receive or shall receive any
rights, whether in addition to, in substitution of, as a conversion of, or in
exchange for a Purchased Asset, or otherwise in respect thereof, Seller shall
accept the same as Purchaser’s agent, hold the same in trust for Purchaser and
deliver the same forthwith to Purchaser (or the Custodian, as appropriate) in
the exact form received, duly endorsed by Seller to Purchaser, if required,
together with an undated bond power covering such certificate duly executed in
blank to be held by Purchaser hereunder as additional collateral security for
the Transactions. If any sums of money or property so paid or distributed in
respect of the Purchased Assets shall be received by Seller, Seller shall, until
such money or property is paid or delivered to Purchaser, hold such money or
property in trust for Purchaser, segregated from other funds of Seller, as
additional collateral security for the Transactions.

(i) At any time from time to time upon the commercially reasonable request of
Purchaser, at the sole expense of Seller, Seller shall promptly and duly execute
and deliver such further instruments and documents and take such further actions
as Purchaser may deem necessary or desirable to (A) obtain or preserve the
security interest granted hereunder, (B) ensure that such security interest
remains fully perfected at all times and remains at all times first in priority
as against all other creditors of Seller (whether or not existing as of the
Closing Date or in the future) and (C) obtain or preserve the rights and powers
herein granted (including, among other things, filing such UCC financing
statements as Purchaser may request). If any amount payable under or in
connection with any of the Collateral shall be or become evidenced by any
promissory note, other instrument or certificated security, such note,
instrument or certificated security shall be promptly delivered to Purchaser,
duly endorsed in a manner satisfactory to Purchaser, to be itself held as
Collateral pursuant to the Transaction Documents.

(j) Seller shall provide, or to cause to be provided, to Purchaser the following
financial and reporting information:

(i) Purchased Asset Information. Within two (2) business days after receipt
thereof, copies of property level information made available to Seller and all
other required reports, rent rolls, financial statements, certificates and
notices it receives pursuant to the Purchased Asset Documents relating to each
Purchased Asset;

(ii) Monthly Purchased Asset Reports. No later than the 15th day of each month,
a summary property performance report for each Purchased Asset in a form
acceptable to Purchaser, which shall include, without limitation, net operating
income, a debt service coverage ratio calculation, occupancy, revenue per
available unit (for hospitality properties) and sales per square foot (for
retail properties) for the preceding calendar month. For any portfolio, the
report shall include a summary of the performance of the portfolio on a
consolidated basis;

(iii) Quarterly Reports. Within forty-five (45) days after the end of each
calendar quarter, consolidated unaudited financial statements (including balance
sheets and income statements) of Seller and Guarantor presented fairly in
accordance with GAAP;

(iv) Annual Reports. Within ninety (90) days after the end of each calendar
year, consolidated audited financial statements (including balance sheets and
income statements) of Guarantor and consolidated unaudited financial statements
(including balance sheets and income statements) of Seller, in each case,
presented fairly in accordance with GAAP; and

(v) Covenant Compliance Certificate. Along with each delivery pursuant to
Article 11(j)(ii), 11(j)(iii) and 11(j)(iv), a completed and executed Covenant
Compliance Certificate.

(k) Seller shall make a representative available to Purchaser once every month
for attendance at a telephone conference, the date of which to be mutually
agreed upon by Purchaser and Seller, regarding the status of each Purchased
Asset, Seller’s compliance with the requirements of Articles 11 and 12, and any
other matters relating to the Transaction Documents or Transactions that
Purchaser, in its reasonable discretion, wishes to discuss with Seller.

(l) Seller shall and shall cause Guarantor to at all times (i) comply with all
material contractual obligations, (ii) comply in all respects with all laws,
ordinances, rules, regulations and orders (including, without limitation,
environmental laws) of any Governmental Authority or any other federal, state,
municipal or other public authority having jurisdiction over Seller and
Guarantor or any of its assets and Seller and Guarantor shall do or cause to be
done all things necessary to preserve and maintain in full force and effect its
legal existence, and all licenses material to its business and (iii) maintain
and preserve its legal existence and all of its material rights, privileges,
licenses and franchises necessary for the operation of its business (including,
without limitation, preservation of all lending licenses held by Seller and of
Seller’s status as a “qualified transferee” (however denominated) under all
documents which govern the Purchased Assets).

(m) Seller shall and shall cause Guarantor to at all times keep proper books of
records and accounts in which full, true and correct entries shall be made of
its transactions fairly in accordance with GAAP, and set aside on its books from
its earnings for each fiscal year all such proper reserves in accordance with
GAAP.

(n) Seller shall observe, perform and satisfy all the terms, provisions and
covenants required to be observed, performed or satisfied by it, and shall pay
when due all costs, fees and expenses required to be paid by it, under the
Transaction Documents. Seller shall pay and discharge all taxes, levies, liens
and other charges on its assets and on the Collateral that, in each case, in any
manner would create any lien or charge upon the Collateral, other than any such
taxes that are being appropriately contested in good faith by appropriate
proceedings diligently conducted and with respect to which adequate reserves
have been provided in accordance with GAAP.

(o) Seller shall advise Purchaser in writing of the opening of any new chief
executive office or the closing of any such office of Seller or Guarantor and of
any change in Seller’s or Guarantor’s name or the places where the books and
records pertaining to the Purchased Assets are held not less than fifteen
(15) Business Days prior to taking any such action.

(p) Seller shall maintain records with respect to the Collateral and Purchased
Items and the conduct and operation of its business with no less a degree of
prudence than if the Collateral and Purchased Items were held by Seller for its
own account and shall furnish Purchaser, upon reasonable request by Purchaser or
its designated representative, with reasonable information obtainable by Seller
with respect to the Collateral and Purchased Items and the conduct and operation
of its business.

(q) Seller shall continue to engage in business of the same general type as now
conducted by it or otherwise as approved by Purchaser prior to the date hereof.

(r) Seller shall pay and discharge all taxes, assessments and governmental
charges or levies imposed on it or on its income or profits or on any of its
Property prior to the date on which penalties attach thereto, except for any
such tax, assessment, charge or levy the payment of which is being contested in
good faith and by proper proceedings and against which adequate reserves are
being maintained.

(s) Seller shall be solely responsible for the fees and expenses of Custodian,
Account Bank and Servicer in carrying out their respective duties and
obligations in connection with the Transaction Documents or any Transaction
hereunder.

(t) Seller shall cause Guarantor to at all times comply with the terms of the
Guaranty, including without limitation, the financial covenants contained
therein.

(u) Seller shall at all times maintain hedging arrangements satisfactory to
Purchaser in its reasonable discretion, either as a direct trade with Purchaser
or through fully executed assignments of trade with Purchaser through a hedge
counterparty approved by Purchaser in its reasonable discretion.

(v) Seller agrees that, from time to time upon the prior written request of
Purchaser, it shall (i) execute and deliver such further documents, provide such
additional information and reports and perform such other acts as Purchaser may
request in its commercially reasonable discretion in order to insure compliance
with the USA Patriot Act of 2001 and (ii) provide such opinions of counsel
concerning matters relating to the USA Patriot Act of 2001 as Purchaser may
request in its commercially reasonable discretion; provided, however, that
nothing in this Article 11(v) shall be construed as requiring Purchaser to
conduct any inquiry or decreasing Seller’s responsibility for its statements,
representations, warranties or covenants hereunder. Seller agrees to promptly
notify Purchaser or a person appointed by Purchaser to administer Purchaser’s
anti-money laundering program, if applicable, if Seller or, to Seller’s actual
knowledge, any of its Affiliates is or becomes a Prohibited Investor, or if
Seller is acting on behalf of or for the benefit of any Prohibited Investor.

ARTICLE 12

SINGLE PURPOSE ENTITY

Seller hereby covenants with Purchaser, that as of the date hereof and for so
long as any of the Transaction Documents shall remain in effect:

(a) Seller shall own no assets, and shall not engage in any business, other than
the assets and transactions specifically contemplated by this Agreement and any
other Transaction Document;

(b) Seller shall not make any loans or advances to any Affiliate and shall not
acquire obligations or securities of its Affiliates;

(c) Seller shall pay its debts and liabilities (including, as applicable, shared
personnel and overhead expenses) only from its own assets;

(d) Seller shall comply with the provisions of its organizational documents;

(e) Seller shall do all things necessary to observe its organizational
formalities and to preserve its existence;

(f) Seller shall maintain all of its books, records, financial statements and
bank accounts separate from those of its Affiliates (except that such financial
statements may be consolidated to the extent consolidation is required under
GAAP or as a matter of Requirements of Law; provided, that (i) appropriate
notation shall be made on such financial statements to indicate the separateness
of the Seller from such Affiliate and to indicate that the Seller’s assets and
credit are not available to satisfy the debts and other obligations of such
Affiliate or any other Person and (ii) such assets shall also be listed on the
Seller’s own separate balance sheet) and file its own tax returns (except to the
extent consolidation is required or permitted under Requirements of Law);

(g) Seller shall be, and at all times shall hold itself out to the public as, a
legal entity separate and distinct from any other entity (including any
Affiliate), shall correct any known misunderstanding regarding its status as a
separate entity, shall conduct business in its own name, and shall not identify
itself or any of its Affiliates as a division of the other;

(h) Seller shall maintain adequate capital for the normal obligations reasonably
foreseeable in a business of its size and character and in light of its
contemplated business operations and shall remain solvent;

(i) Seller shall not commingle its funds or other assets with those of any
Affiliate or any other Person and shall maintain its properties and assets in
such a manner that it would not be costly or difficult to identify, segregate or
ascertain its properties and assets from those of others;

(j) Seller shall maintain its properties, assets and accounts separate from
those of any Affiliate or any other Person;

(k) Seller shall not hold itself out to be responsible for the debts or
obligations of any other Person;

(l) Seller shall not, without the prior unanimous written consent of all of its
Independent Managers, take any action that will result in an Act of Insolvency;

(m) Seller shall, at all times, have at least one (1) Independent Manager;

(n) Seller’s organizational documents shall provide (i) that Purchaser be given
at least two (2) Business Days prior notice of the removal and/or replacement of
any Independent Manager, together with the name and contact information of the
replacement Independent Manager and evidence of the replacement’s satisfaction
of the definition of Independent Manager and (ii) that any Independent Manager
of Seller shall not have any fiduciary duty to anyone including the holders of
the equity interest in Seller and any Affiliates of Seller except Seller and the
creditors of Seller with respect to taking of, or otherwise voting on, any Act
of Insolvency; provided, that the foregoing shall not eliminate the implied
contractual covenant of good faith and fair dealing;

(o) Seller shall not enter into any transaction with an Affiliate of the Seller
except on commercially reasonable terms similar to those available to
unaffiliated parties in an arm’s length transaction;

(p) Seller shall maintain a sufficient number of employees in light of
contemplated business operations;

(q) Seller shall use separate invoices and checks bearing its own name, and
allocate fairly and reasonably any overhead for shared office space and for
services performed by an employee of an Affiliate;

(r) Seller shall not pledge its assets to secure the obligations of any other
Person;

(s) Seller shall not form, acquire or hold any Subsidiary or own any equity
interest in any other entity; and

(t) Seller shall not create, incur, assume or suffer to exist any Lien,
encumbrance or security interest in or on any of its property, assets, revenue,
the Purchased Assets, the other Collateral, whether now owned or hereafter
acquired, other than the Liens and security interest granted by Seller pursuant
to the Transaction Documents.

ARTICLE 13

EVENTS OF DEFAULT; REMEDIES

(a) Each of the following events shall constitute an “Event of Default” under
this Agreement:

(i) Seller shall fail to repurchase Purchased Assets upon the applicable
Repurchase Date;

(ii) Purchaser shall fail to receive on or before any Remittance Date the
accrued and unpaid Purchase Price Differential due for the immediately preceding
Pricing Rate Period;

(iii) Seller shall fail to cure any Margin Deficit within the period specified
in Article 4;

(iv) any Principal Payment received with respect to a Purchased Assets is not
applied to repay the Repurchase Price for such Purchased Asset in accordance
with Article 5(c);

(v) Seller shall fail to make any payment not otherwise enumerated that is owing
to Purchaser that has become due, whether by acceleration or otherwise, which
failure is not remedied within five (5) Business Days of notice thereof;

(vi) an Act of Insolvency occurs with respect to Seller or Guarantor;

(vii) Seller or Guarantor shall admit in writing to any Person its inability to,
or its intention not to, perform any of its respective obligations under any
Transaction Document;

(viii) the Custodial Agreement, the Account Control Agreement or any other
Transaction Document or a replacement therefor acceptable to Purchaser shall for
whatever reason be terminated or cease to be in full force and effect, other
than as a result of any action or inaction of Purchaser, or the enforceability
thereof shall be contested by Seller;

(ix) Seller or Guarantor shall be in default (after the expiration of any
applicable grace, notice and/or cure periods) under (A) any Indebtedness of
Seller or Guarantor, as applicable, which default (1) involves the failure to
pay a matured obligation in excess of $100,000, with respect to Seller or
$2,500,000 with respect to Guarantor or (2) permits the acceleration of the
maturity of obligations by any other party to or beneficiary with respect to
such Indebtedness, if the aggregate amount of the Indebtedness in respect of
which such default or defaults shall have occurred is at least $100,000, with
respect to Seller or $2,500,000, with respect to Guarantor; or (B) any other
material contract to which Seller or Guarantor is a party which default
(1) involves the failure to pay a matured obligation or (2) permits the
acceleration of the maturity of obligations by any other party to or beneficiary
of such contract if the aggregate amount of such obligations is $100,000, with
respect to Seller or $2,500,000, with respect to Guarantor;

(x) (A) Seller or an ERISA Affiliate shall engage in any “prohibited
transaction” (as defined in Section 406 of ERISA or Section 4975 of the Code)
involving any Plan that is not exempt from such Sections of ERISA and the
Internal Revenue Code, (B) failure to satisfy the minimum funding standard (as
defined in Section 412 of the Code or Section 302 of ERISA), whether or not
waived, or the filing pursuant to Section 412(d) of the Code or Section 303(d)
of ERISA of an application for a waiver of the minimum funding standard, shall
exist with respect to any Plan or any Lien in favor of the PBGC or a Plan shall
arise on the assets of Seller or any ERISA Affiliate, (C) a Reportable Event (as
referenced in Section 4043(b)(3) of ERISA), excluding those for which the 30-day
notice period is waived, shall occur with respect to, or proceedings shall
commence to have a trustee appointed, or a trustee shall be appointed, to
administer or to terminate, any Plan, (D) any Plan shall terminate for purposes
of Title IV of ERISA, (E) Seller or any ERISA Affiliate shall, or in the
reasonable opinion of Purchaser is likely to, incur any liability in connection
with a withdrawal or partial withdrawal from, or the insolvency or
reorganization of, a Multiemployer Plan, or (F) Seller is a Benefit Plan
Investor and its entering into any transaction in connection with this Agreement
or any other Transaction Document constitutes or results in a prohibited
transaction (as defined in Section 406 of ERISA or Section 4975 of the Code) if
that transaction will not be covered by and exempt under Prohibited Transaction
Class Exemption (“PTCE”) 84-1, PTCE 90-1, PTCE 91-38, PTCE 95-60, PTCE 96-23,
Section 408(b)(17) of ERISA and Section 4975(d)(20) of the Code, or another
similar prohibited transaction exemption applicable thereto; and in each case in
clauses (A) through (F) above, such event or condition, together with all other
such events or conditions, if any, could reasonably be expected to have a
Material Adverse Effect;

(xi) either (A) the Transaction Documents shall for any reason not cause, or
shall cease to cause, Purchaser to be the owner free of any adverse claim of any
of the Purchased Assets and other Purchased Items, and such condition is not
cured by Seller within three (3) Business Days after the earlier of notice
thereof from Purchaser to Seller or actual knowledge thereof by Seller, or
(B) if a Transaction is recharacterized as a secured financing, and the
Transaction Documents with respect to any Transaction shall for any reason cease
to create and maintain a valid first priority security interest in favor of
Purchaser in any of the Collateral;

(xii) any governmental, regulatory, or self regulatory authority shall have
taken any action to remove, limit, restrict, suspend or terminate the rights,
privileges, or operations of Seller or Guarantor, which suspension has a
Material Adverse Effect in the commercially reasonable determination of
Purchaser;

(xiii) any condition shall exist that constitutes a Material Adverse Effect in
Purchaser’s sole discretion exercised in good faith;

(xiv) a Change of Control, without the consent of Purchaser, shall occur with
respect to Seller;

(xv) any representation made by Seller to Purchaser (other than those contained
in Article 9(b)(x)(D)) shall have been incorrect or untrue in any respect when
made or repeated or deemed to have been made or repeated;

(xvi) a final non appealable judgment by any competent court in the United
States of America for the payment of money (a) rendered against Seller in an
amount greater than $100,000 or (b) rendered against Guarantor in an amount
greater than $2,500,000, and remained undischarged or unpaid for a period of
sixty (60) days, during which period execution of such judgment is not
effectively stayed by bonding over or other means reasonably acceptable to
Purchaser;

(xvii) if Seller shall breach or fail to perform any of the terms, covenants or
obligations under this Agreement, other than as specifically otherwise referred
to in this definition of “Event of Default”, and such breach or failure to
perform is not remedied within the earlier of ten (10) days after (a) delivery
of written notice thereof to Seller by Purchaser, or (b) actual knowledge on the
part of Seller of such breach or failure to perform;

(xviii) the Guaranty or a replacement thereof acceptable to Purchaser shall for
whatever reason be terminated or cease to be in full force and effect, other
than as a result of any action or inaction of Purchaser, or the enforceability
thereof shall be contested by Guarantor or Seller;

(xix) the Interim Servicing Agreement or a replacement thereof acceptable to
Purchaser shall for whatever reason be terminated or cease to be in full force
and effect, other than as a result of any action or inaction of Purchaser, or
the enforceability thereof shall be contested by Servicer or Seller;

(xx) the breach by any Servicer affiliated with Seller or Guarantor of any term
set forth in the Interim Servicing Agreement or of any representation, warranty,
certification or covenant made or deemed made in the Interim Servicing Agreement
by such Servicer (after the expiration of any applicable grace, notice, and/or
cure periods) or if any certificate furnished by such Servicer to Purchaser
pursuant to the provisions hereof or thereof or any information with respect to
the Purchased Assets furnished in writing on behalf of such Servicer shall prove
to have been false or misleading in any material respect as of the time made or
furnished; and

(xxi) the breach by Guarantor of any term set forth in the Guaranty or of any
representation, warranty, certification or covenant made or deemed made in the
Guaranty by Guarantor (after the expiration of any applicable grace, notice,
and/or cure periods) or if any certificate furnished by Guarantor to Purchaser
pursuant to the provisions hereof or thereof or any information with respect to
the Purchased Assets furnished in writing on behalf of Guarantor shall prove to
have been false or misleading in any material respect as of the time made or
furnished.

(b) After the occurrence and during the continuance of an Event of Default,
Seller hereby appoints Purchaser as attorney-in-fact of Seller for the purpose
of taking any action and executing or endorsing any instruments that Purchaser
may deem necessary or advisable to accomplish the purposes of this Agreement,
which appointment as attorney-in-fact is irrevocable and coupled with an
interest. If an Event of Default shall occur and be continuing with respect to
Seller, the following rights and remedies shall be available to Purchaser:

(i) at the option of Purchaser, exercised by written notice to Seller (which
option shall be deemed to have been exercised, even if no notice is given,
immediately upon the occurrence of an Act of Insolvency with respect to Seller
or Guarantor), the Repurchase Date for each Transaction hereunder shall, if it
has not already occurred, immediately occur (such date, the “Accelerated
Repurchase Date”);

(ii) if Purchaser exercises or is deemed to have exercised the option referred
to in Article 13(b)(i):

(A) Seller’s obligations hereunder to repurchase all Purchased Assets shall
become immediately due and payable on and as of the Accelerated Repurchase Date;

(B) to the extent permitted by applicable law, the Repurchase Price with respect
to each Transaction (determined as of the Accelerated Repurchase Date) shall be
increased by the aggregate amount obtained by daily application of, on a 360 day
per year basis for the actual number of days during the period from and
including the Accelerated Repurchase Date to but excluding the date of payment
of the Repurchase Price (as so increased), (x) the Pricing Rate for such
Transaction multiplied by (y) the Repurchase Price for such Transaction
(decreased by (I) any amounts actually remitted to Purchaser by the Account Bank
or Seller from time to time pursuant to Article 5 and applied to such Repurchase
Price, and (II) any amounts applied to the Repurchase Price pursuant to
Article 13(b)(iii));

(C) the Custodian shall, upon the request of Purchaser, deliver to Purchaser all
instruments, certificates and other documents then held by the Custodian
relating to the Purchased Assets; and

(D) Purchaser may (I) immediately sell, at a public or private sale in a
commercially reasonable manner and at such price or prices as Purchaser may deem
satisfactory any or all of the Purchased Assets, and/or (II) in its sole and
absolute discretion elect, in lieu of selling all or a portion of such Purchased
Assets, to give Seller credit for such Purchased Assets in an amount equal to
the Market Value of such Purchased Assets against the aggregate unpaid
Repurchase Price for such Purchased Assets and any other amounts owing by Seller
under the Transaction Documents. The proceeds of any disposition of Purchased
Assets effected pursuant to this Article 13(b)(iii) shall be applied, (w) first,
to the costs and expenses incurred by Purchaser in connection with Seller’s
default; (x) second, to actual, out-of-pocket damages incurred by Purchaser in
connection with Seller’s default, (y) third, to the Repurchase Price; and
(z) fourth, to return any excess to Seller.

(iii) the parties acknowledge and agree that (A) the Purchased Assets subject to
any Transaction hereunder are not instruments traded in a recognized market,
(B) in the absence of a generally recognized source for prices or bid or offer
quotations for any Purchased Asset, the Purchaser may establish the source
therefor in its sole and absolute discretion and (C) all prices, bids and offers
shall be determined together with accrued Net Cash Flow (except to the extent
contrary to market practice with respect to the relevant Purchased Assets). The
parties recognize that it may not be possible to purchase or sell all of the
Purchased Assets on a particular Business Day, or in a transaction with the same
purchaser, or in the same manner because the market for such Purchased Assets
may not be liquid. In view of the nature of the Purchased Assets, the parties
agree that liquidation of a Transaction or the Purchased Assets does not require
a public purchase or sale and that a good faith private purchase or sale shall
be deemed to have been made in a commercially reasonable manner. Accordingly,
Purchaser may elect, in its sole and absolute discretion, the time and manner of
liquidating any Purchased Assets, and nothing contained herein shall
(A) obligate Purchaser to liquidate any Purchased Assets on the occurrence and
during the continuance of an Event of Default or to liquidate all of the
Purchased Assets in the same manner or on the same Business Day or
(B) constitute a waiver of any right or remedy of Purchaser;

(iv) Seller shall be liable to Purchaser and its Affiliates and shall indemnify
Purchaser and its Affiliates for the amount (including in connection with the
enforcement of this Agreement) of all losses, costs and expenses, including
reasonable legal fees and expenses, actually incurred by Purchaser in connection
with or as a consequence of an Event of Default with respect to Seller (but
excluding any losses, costs or expenses incurred as a result of Purchaser’s
gross negligence or willful misconduct);

(v) Purchaser shall have, in addition to its rights and remedies under the
Transaction Documents, all of the rights and remedies provided by applicable
federal, state, foreign (where relevant), and local laws (including, without
limitation, if the Transactions are recharacterized as secured financings, the
rights and remedies of a secured party under the UCC, to the extent that the UCC
is applicable, and the right to offset any mutual debt and claim), in equity,
and under any other agreement between Purchaser and Seller. Without limiting the
generality of the foregoing, Purchaser shall be entitled to set off the proceeds
of the liquidation of the Purchased Assets against all of Seller’s obligations
to Purchaser under this Agreement, without prejudice to Purchaser’s right to
recover any deficiency;

(vi) Purchaser may exercise any or all of the remedies available to Purchaser
immediately upon the occurrence of an Event of Default with respect to Seller
and at any time during the continuance thereof. All rights and remedies arising
under the Transaction Documents, as amended from time to time, are cumulative
and not exclusive of any other rights or remedies that Purchaser may have; and

(vii) to the extent permissible by law, Purchaser may enforce its rights and
remedies hereunder without prior judicial process or hearing, and Seller hereby
expressly waives any defenses Seller might otherwise have to require Purchaser
to enforce its rights by judicial process. Seller also waives, to the extent
permitted by law, any defense Seller might otherwise have arising from the use
of nonjudicial process, disposition of any or all of the Purchased Assets, or
from any other election of remedies. Seller recognizes that nonjudicial remedies
are consistent with the usages of the trade, are responsive to commercial
necessity and are the result of a bargain at arm’s length.

ARTICLE 14

SINGLE AGREEMENT

Purchaser and Seller acknowledge that, and have entered hereinto and will enter
into each Transaction hereunder in consideration of and in reliance upon the
fact that, all Transactions hereunder constitute a single business and
contractual relationship and have been made in consideration of each other.
Accordingly, each of Purchaser and Seller agrees (i) to perform all of its
obligations in respect of each Transaction hereunder, and that a default in the
performance of any such obligations shall constitute a default by it in respect
of all Transactions hereunder, (ii) that each of them shall be entitled to set
off claims and apply property held by them in respect of any Transaction against
obligations owing to them in respect of any other Transactions hereunder and
(iii) that payments, deliveries and other transfers made by either of them in
respect of any Transaction shall be deemed to have been made in consideration of
payments, deliveries and other transfers in respect of any other Transactions
hereunder, and the obligations to make any such payments, deliveries and other
transfers may be applied against each other and netted.

ARTICLE 15

RECORDING OF COMMUNICATIONS

EACH OF PURCHASER AND SELLER SHALL HAVE THE RIGHT (BUT NOT THE OBLIGATION) FROM
TIME TO TIME TO MAKE OR CAUSE TO BE MADE TAPE RECORDINGS OF COMMUNICATIONS
BETWEEN ITS EMPLOYEES, IF ANY, AND THOSE OF THE OTHER PARTY WITH RESPECT TO
TRANSACTIONS; PROVIDED, HOWEVER, THAT SUCH RIGHT TO RECORD COMMUNICATIONS SHALL
BE LIMITED TO COMMUNICATIONS OF EMPLOYEES TAKING PLACE ON THE TRADING FLOOR OF
THE APPLICABLE PARTY. EACH OF PURCHASER AND SELLER HEREBY CONSENTS TO THE
ADMISSIBILITY OF SUCH TAPE RECORDINGS IN ANY COURT, ARBITRATION, OR OTHER
PROCEEDINGS, AND AGREES THAT A DULY AUTHENTICATED TRANSCRIPT OF SUCH A TAPE
RECORDING SHALL BE DEEMED TO BE A WRITING CONCLUSIVELY EVIDENCING THE PARTIES’
AGREEMENT.

ARTICLE 16

NOTICES AND OTHER COMMUNICATIONS

Unless otherwise provided in this Agreement, all notices, consents, approvals
and requests required or permitted hereunder shall be given in writing and shall
be effective for all purposes if sent by (a) hand delivery, with proof of
delivery, (b) certified or registered United States mail, postage prepaid,
(c) expedited prepaid delivery service, either commercial or United States
Postal Service, with proof of delivery, (d) by telecopier (with answerback
acknowledged) provided that such telecopied notice must also be delivered by one
of the means set forth in (a), (b) or (c) above, or (e) by electronic mail
provided that such electronic mail notice must also be delivered by one of the
means set forth in (a), (b) or (c) above, to the address specified in Exhibit I
hereto or at such other address and person as shall be designated from time to
time by any party hereto, as the case may be, in a written notice to the other
parties hereto in the manner provided for in this Article 16. A notice shall be
deemed to have been given: (v) in the case of hand delivery, at the time of
delivery, (w) in the case of registered or certified mail, when delivered or the
first attempted delivery on a Business Day, (x) in the case of expedited prepaid
delivery upon the first attempted delivery on a Business Day, (y) in the case of
telecopier, upon receipt of answerback confirmation, provided that such
telecopied notice was also delivered as required in this Article 16 or (z) in
the case of electronic mail, upon receipt of a verbal or electronic
communication confirming receipt thereof, provided that such electronic mail
notice was also delivered as required in this Article 16. A party receiving a
notice that does not comply with the technical requirements for notice under
this Article 16 may elect to waive any deficiencies and treat the notice as
having been properly given.

ARTICLE 17

ENTIRE AGREEMENT; SEVERABILITY

This Agreement shall supersede any existing agreements between the parties
containing general terms and conditions for repurchase transactions. Each
provision and agreement herein shall be treated as separate and independent from
any other provision or agreement herein and shall be enforceable notwithstanding
the unenforceability of any such other provision or agreement.

ARTICLE 18

NON-ASSIGNABILITY

Seller may not assign any of its rights or obligations under this Agreement
without the prior written consent of Purchaser and any attempt by Seller to
assign any of its rights or obligations under this Agreement without the prior
written consent of Purchaser shall be null and void. Subject to the terms of
this Agreement, Purchaser may, without consent of Seller, but with five (5)
Business Days prior notice to Seller, sell to one or more banks, financial
institutions or other entities (“Participants”) participating interests in any
Transaction, its interest in the Purchased Assets, or any other interest of
Purchaser under this Agreement. Subject to the terms of this Agreement,
Purchaser may, at any time and from time to time, assign to any Person (an
“Assignee” and together with Participants, each a “Transferee” and collectively,
the “Transferees”) all or any part of its rights and its interest in the
Purchased Assets, or any other interest of Purchaser under this Agreement.
Seller agrees, at Purchaser’s sole cost and expense, to cooperate with Purchaser
in connection with any such assignment, transfer or sale of participating
interest and to enter into such restatements of, and amendments, supplements and
other modifications to, this Agreement in order to give effect to such
assignment, transfer or sale; provided, however, that, (i) such restatements,
amendments, supplements and/or modifications shall be subject to Seller’s prior
written approval as to form and substance and shall not materially alter any of
Seller’s duties or obligations hereunder, (ii) Purchaser shall act as exclusive
agent for all Transferees in any dealings with Seller in with any such proposed
transactions and (iii) Seller shall not be obligated to deal directly with any
party other than Purchaser in connection with such transactions, or to pay or
reimburse Purchaser for any costs that would not have been incurred by Purchaser
had no interest in such proposed transaction been issued.

ARTICLE 19

GOVERNING LAW

THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
NEW YORK, AND THE OBLIGATIONS, RIGHTS, AND REMEDIES OF THE PARTIES HEREUNDER
SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS WITHOUT REGARD TO THE CONFLICT
OF LAWS DOCTRINE APPLIED IN SUCH STATE (OTHER THAN SECTION 5-140 1 OF THE
GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK).

ARTICLE 20

NO WAIVERS, ETC.

No express or implied waiver of any Event of Default by either party shall
constitute a waiver of any other Event of Default and no exercise of any remedy
hereunder by any party shall constitute a waiver of its right to exercise any
other remedy hereunder. No modification or waiver of any provision of this
Agreement and no consent by any party to a departure herefrom shall be effective
unless and until such shall be in writing and duly executed by both of the
parties hereto. Without limitation of any of the foregoing, the failure to give
a notice pursuant to Articles 4(a) hereof will not constitute a waiver of any
right to do so at a later date.

ARTICLE 21

INTENT

(a) The parties recognize that (i) each Transaction is a “repurchase agreement”
as that term is defined in Section 101(47) of Title 11 of the United States
Code, as amended (except insofar as the type of Assets subject to such
Transaction or the term of such Transaction would render such definition
inapplicable), and a “securities contract” as that term is defined in
Section 741 of Title 11 of the United States Code, as amended (except insofar as
the type of assets subject to such Transaction would render such definition
inapplicable) and (ii) each of the Purchased Assets constitutes either a
“mortgage loan” or “an interest in a mortgage” as such terms are used in Title
11 of the United States Code.

(b) The parties intend and acknowledge that either party’s right to cause the
termination, liquidation or acceleration of, or to set-off or net termination
values, payment amounts or other transfer obligations arising under, or in
connection with, this Agreement or any Transaction hereunder or to exercise any
other remedies pursuant to Article 13 is in each case a contractual right to
cause or exercise such right as described in Sections 555, 559 and 561 of Title
11 of the United States Code, as amended.

(c) The parties intend and acknowledge that if a party hereto is an “insured
depository institution,” as such term is defined in the Federal Deposit
Insurance Act, as amended (“FDIA”), then each Transaction hereunder is a
“qualified financial contract,” as that term is defined in the FDIA and any
rules, orders or policy statements thereunder (except insofar as the type of
assets subject to such Transaction would render such definition inapplicable).

(d) The parties intend and acknowledge that this Agreement constitutes a
“netting contract” as defined in and subject to Title IV of the Federal Deposit
Insurance Corporation Improvement Act of 1991 (“FDICIA”) and each payment
entitlement and payment obligation under any Transaction hereunder shall
constitute a “covered contractual payment entitlement” or “covered contractual
payment obligation”, respectively, as defined in and subject to FDICIA (except
insofar as one or both of the parties is not a “financial institution” as that
term is defined in FDICIA).

(e) The parties intend and acknowledge that this Agreement constitutes a “master
netting agreement” as defined in Section 101(38A) of Title 11 of the United
States Code, as amended, and as used in Section 561 of Title 11 of the United
States Code, as amended.

(f) The parties intend and acknowledge that any provisions hereof or in any
other document, agreement or instrument that is related in any way to this
Agreement shall be deemed “related to” this Agreement within the meaning of
Section 741 of the Bankruptcy Code.

(g) It is the intention of the parties that, for U.S. Federal, state and local
income and franchise tax purposes and for accounting purposes, each Transaction
constitute a financing to Seller, and that Seller be (except to the extent that
Purchaser shall have exercised its remedies following an Event of Default) the
owner of the Purchased Assets for such purposes. Unless prohibited by applicable
law, Seller and Purchaser agree to treat the Transactions as described in the
preceding sentence on any and all filings with any U.S. Federal, state, or local
taxing authority.

ARTICLE 22

DISCLOSURE RELATING TO CERTAIN FEDERAL PROTECTIONS

The parties acknowledge that they have been advised that:

(a) in the case of Transactions in which one of the parties is a broker or
dealer registered with the Securities and Exchange Commission (“SEC”) under
Section 15 of the Exchange Act, the Securities Investor Protection Corporation
has taken the position that the provisions of the Securities Investor Protection
Act of 1970 (“SIPA”) do not protect the other party with respect to any
Transaction hereunder;

(b) in the case of Transactions in which one of the parties is a government
securities broker or a government securities dealer registered with the SEC
under Section 15C of the 1934 Act, SIPA will not provide protection to the other
party with respect to any Transaction hereunder; and

(c) in the case of Transactions in which one of the parties is a financial
institution, funds held by the financial institution pursuant to a Transaction
hereunder are not a deposit and therefore are not insured by the Federal Deposit
Insurance Corporation or the National Credit Union Share Insurance Fund, as
applicable.

ARTICLE 23

CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL

(a) Each party irrevocably and unconditionally (i) submits to the non-exclusive
jurisdiction of any United States Federal or New York State court sitting in
Manhattan, and any appellate court from any such court, solely for the purpose
of any suit, action or proceeding brought to enforce its obligations under this
Agreement or relating in any way to this Agreement or any Transaction under this
Agreement and (ii) waives, to the fullest extent it may effectively do so, any
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court and any right of jurisdiction on account of its place of
residence or domicile.

(b) To the extent that either party has or hereafter may acquire any immunity
(sovereign or otherwise) from any legal action, suit or proceeding, from
jurisdiction of any court or from set off or any legal process (whether service
or notice, attachment prior to judgment, attachment in aid of execution of
judgment, execution of judgment or otherwise) with respect to itself or any of
its property, such party hereby irrevocably waives and agrees not to plead or
claim such immunity in respect of any action brought to enforce its obligations
under this Agreement or relating in any way to this Agreement or any Transaction
under this Agreement.

(c) The parties hereby irrevocably waive, to the fullest extent each may
effectively do so, the defense of an inconvenient forum to the maintenance of
such action or proceeding and irrevocably consent to the service of any summons
and complaint and any other process by the mailing of copies of such process to
them at their respective address specified herein. The parties hereby agree that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Article 23 shall affect the right of either
party to serve legal process in any other manner permitted by law or affect the
right of either party to bring any action or proceeding against the other party
or its property in the courts of other jurisdictions.

(d) EACH PARTY HEREBY IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT,
ANY OTHER TRANSACTION DOCUMENT OR ANY INSTRUMENT OR DOCUMENT DELIVERED HEREUNDER
OR THEREUNDER.

ARTICLE 24

NO RELIANCE

Seller and Purchaser hereby acknowledges, represents and warrants (as to itself)
to the other that, in connection with the negotiation of, the entering into, and
the performance under, the Transaction Documents and each Transaction
thereunder:

(a) It is not relying (for purposes of making any investment decision or
otherwise) upon any advice, counsel or representations (whether written or oral)
of the other party to the Transaction Documents, other than the representations
expressly set forth in the Transaction Documents;

(b) It has consulted with its own legal, regulatory, tax, business, investment,
financial and accounting advisors to the extent that it has deemed necessary,
and it has made its own investment, hedging and trading decisions (including
decisions regarding the suitability of any Transaction) based upon its own
judgment and upon any advice from such advisors as it has deemed necessary and
not upon any view expressed by the other party;

(c) It is a sophisticated and informed Person that has a full understanding of
all the terms, conditions and risks (economic and otherwise) of the Transaction
Documents and each Transaction thereunder and is capable of assuming and willing
to assume (financially and otherwise) those risks;

(d) It is entering into the Transaction Documents and each Transaction
thereunder for the purposes of managing its borrowings or investments or hedging
its assets or liabilities and not for purposes of speculation; and

(e) It is not acting as a fiduciary or financial, investment or commodity
trading advisor for the other party and has not given the other party (directly
or indirectly through any other Person) any assurance, guarantee or
representation whatsoever as to the merits (either legal, regulatory, tax,
business, investment, financial accounting or otherwise) of the Transaction
Documents or any Transaction thereunder.

ARTICLE 25

INDEMNITY

Seller hereby agrees to indemnify Purchaser, Purchaser’s Affiliates and each of
its officers, directors, employees and agents (“Indemnified Parties”) from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, taxes (including stamp, excise, sales or other taxes
that may be payable or determined to be payable with respect to any of the
Purchased Assets, Purchased Items or Collateral or in connection with any of the
transactions contemplated by this Agreement and the documents delivered in
connection herewith, other than income, withholding or other taxes imposed upon
Purchaser), fees, costs, expenses (including attorneys’ fees and disbursements)
or disbursements (all of the foregoing, collectively “Indemnified Amounts”) that
are at any time (including, without limitation, such time as this Agreement
shall no longer be in effect and the Transactions shall have been repaid in
full) imposed on or asserted against any Indemnified Party in any way whatsoever
arising out of or in connection with, or relating to, or as a result of, this
Agreement or any Transactions hereunder, the other Transaction Documents, an
Event of Default with respect to Seller or any action taken or omitted to be
taken by any Indemnified Party under or in connection with any of the foregoing;
provided that Seller shall not be liable for Indemnified Amounts resulting from
the gross negligence, illegal acts, fraud or willful misconduct of any
Indemnified Party or from any default under any of the Transaction Documents by
an Indemnified Party. Without limiting the generality of the foregoing, Seller
agrees to hold Purchaser harmless from and indemnify Purchaser against all
Indemnified Amounts with respect to all Purchased Assets relating to or arising
out of any violation or alleged violation of any environmental law, rule or
regulation or any consumer credit laws, including without limitation ERISA, the
Truth in Lending Act and/or the Real Estate Settlement Procedures Act, that, in
each case, results from anything other than Purchaser’s gross negligence, fraud
or willful misconduct. In any suit, proceeding or action brought by Purchaser in
connection with any Purchased Asset for any sum owing thereunder, or to enforce
any provisions of any Purchased Asset, Seller will save, indemnify and hold
Purchaser harmless from and against all expense (including attorneys’ fees),
loss or damage suffered by reason of any defense, set-off, counterclaim,
recoupment or reduction or liability whatsoever of the account debtor or obligor
thereunder, arising out of a breach by Seller of any obligation thereunder or
arising out of any other agreement, indebtedness or liability at any time owing
to or in favor of such account debtor or obligor or its successors from Seller.
Seller also agrees to reimburse Purchaser as and when billed by Purchaser for
all Purchaser’s reasonable costs and out-of-pocket expenses incurred in
connection with the enforcement or the preservation of Purchaser’s rights under
this Agreement, any Transaction Documents or Transaction contemplated hereby,
including without limitation the reasonable fees and disbursements of its
counsel. Seller hereby acknowledges that the obligation of Seller hereunder is a
recourse obligation of Seller.

If an Indemnified Party claims indemnification under this Agreement, the
Indemnified Party shall promptly notify Seller of such indemnification claim.
After notice by any Indemnified Party, Seller shall defend such Indemnified
Party against such indemnification claim (if requested by any Indemnified Party,
in the name of the Indemnified Party) by attorneys and other professionals
approved, in writing, by the Indemnified Party, which approval shall not be
unreasonably withheld, conditioned or delayed. Notwithstanding the foregoing,
any Indemnified Party may, in its sole discretion and at the expense of Seller,
engage its own attorneys and other professionals to defend or assist it if such
Indemnified Party determines that the defense as conducted by Seller is not
proceeding or being diligently conducted in a commercially reasonable manner or
that a conflict of interest exists between any of the parties represented by
Seller’s counsel in such action or proceeding.

ARTICLE 26

DUE DILIGENCE

Seller acknowledges that, at reasonable times and upon reasonable notice to
Seller, Purchaser has the right to perform continuing due diligence reviews with
respect to the Purchased Assets, the Seller, the Guarantor and any Servicer
affiliated with Seller for purposes of verifying compliance with the
representations, warranties and specifications made hereunder, or otherwise.
Seller agrees that upon reasonable prior notice, Seller, Guarantor and such
Servicer shall provide reasonable access to Purchaser and any of its agents,
representatives or permitted assigns to the offices of Seller, Guarantor and
such Servicer during normal business hours and permit them to examine, inspect,
and make copies and extracts of the Purchased Asset Files, Servicing Records and
any and all documents, records, agreements, instruments or information relating
to such Purchased Assets in the possession or under the control of Seller,
Guarantor, and such Servicer and during such visit make available to them a
knowledgeable financial or accounting officer of Seller, Guarantor or such
Servicer, as the case may be, for the purpose of answering questions about any
of the foregoing; provided however, unless an Event of Default (after all
applicable grace, notice and/or cure period) has occurred and is continuing,
such on-site inspections shall be limited to once per year.

Seller further agrees that, upon reasonable request from Purchaser, Seller shall
provide Purchaser and any of its agents, representatives or permitted assigns
with copies of the Purchased Asset Files, Servicing Records and any and all
documents, records, agreements, instruments or information relating to the
Purchased Assets and Seller, Guarantor and any Servicer affiliated with Seller
in the possession or under the control of Seller, Guarantor and/or such Servicer
in order to allow Purchaser to complete any continuing due diligence and make
available to them by phone a knowledgeable financial or accounting officer of
Seller, Guarantor or such Servicer, as the case may be, for the purpose of
answering questions about any of the foregoing.

Without limiting the generality of the foregoing, Seller acknowledges that
Purchaser may enter into Transactions with Seller based solely upon the
information provided by Seller to Purchaser and the representations, warranties
and covenants contained herein, and that Purchaser, at its option, has the right
at any time to conduct a partial or complete due diligence review on some or all
of the Purchased Assets. Purchaser may underwrite such Purchased Assets itself
or engage a third party underwriter to perform such underwriting. Seller agrees
to reasonably cooperate with Purchaser and any third party underwriter in
connection with such underwriting, including, but not limited to, providing
Purchaser and any third party underwriter with access to any and all documents,
records, agreements, instruments or information relating to such Purchased
Assets in the possession, or under the control, of Seller. Seller further agrees
to reimburse Purchaser for any and all reasonable attorneys’ fees, costs and
expenses incurred by Purchaser in connection with continuing due diligence
pursuant to this Article 26, which amounts shall be paid by Seller to Purchaser
within five (5) Business Days after receipt of an invoice therefor, provided
however, unless an Event of Default (after all applicable grace, notice and/or
cure period) has occurred and is continuing, Seller shall not be required to
reimburse continuing due diligence costs in excess of $10,000 per year.

ARTICLE 27

SERVICING

(a) Seller agrees that Purchaser is owner of all Servicing Rights so long as the
Purchased Assets are subject to this Agreement. Notwithstanding the foregoing,
Seller shall be granted a revocable license (which license shall automatically
be revoked (a) every thirty days unless Purchaser provides written notice to
Seller that such license is extended for another thirty days or (b) upon the
occurrence of an Event of Default) to cause Servicer to service the Purchased
Assets pursuant to the Interim Servicing Agreement and in accordance with this
Article 27 at Seller’s sole cost and for the benefit of Purchaser in accordance
with Accepted Servicing Practices approved by Purchaser in the exercise of its
reasonable business judgment and maintained by other prudent mortgage lenders
with respect to assets similar to the Purchased Assets. Purchaser agrees to
renew Seller’s license to cause the Purchased Assets to be serviced so long as
no Event of Default has occurred under this Agreement. Notwithstanding the
foregoing, neither Seller nor such Servicer shall take any action or effect any
modification or amendment to any Purchased Asset without first having given
prior notice thereof to Purchaser in each such instance and receiving the prior
written consent of Purchaser.

(b) The obligation of Servicer (or Seller to cause Servicer) to service any of
the Purchased Assets shall cease upon the earliest of (i) Purchaser’s
termination of Servicer in accordance with Article 27(c), (ii) Purchaser not
extending Seller’s revocable license in accordance with Article 27(a), or
(iii) the transfer of servicing to any other Servicer and the assumption of such
servicing by such other Servicer. In such case, Seller shall take all actions
necessary to effectuate the underlying servicing transfer as expeditiously as
possible. Upon any termination of Servicer, if no Event of Default shall have
occurred and be continuing, Seller shall at its sole cost and expense transfer
the servicing of the effected Purchased Assets to another Servicer as
expeditiously as possible.

(c) Purchaser may, in its sole discretion, terminate Servicer or any
sub-servicer with respect to some or all of the Purchased Assets (i) upon the
occurrence and during the continuance of an Event of Default under, and as
defined in, the Interim Servicing Agreement, (ii) [reserved] or (iii) upon the
occurrence and during the continuance of an Event of Default hereunder, either
for cause or without cause, in each case, without payment of any penalty or
termination fee and upon such termination, Servicer shall be required to
transfer servicing of the effected Purchased Assets to such successor designated
by Purchaser at no cost or expense to Purchaser. Upon the occurrence and during
the continuance of an Event of Default, Purchaser may, in its sole discretion,
sell its right to the Purchased Assets on a servicing released basis. Seller
agrees to cooperate with Purchaser in connection with the termination of
Servicer.

(d) Seller agrees that Purchaser is the owner of all servicing records,
including but not limited to the Interim Servicing Agreement, files, documents,
records, data bases, computer tapes, copies of computer tapes, proof of
insurance coverage, insurance policies, appraisals, other closing documentation,
payment history records, and any other records relating to or evidencing the
servicing of Purchased Assets (the “Servicing Records”) so long as the Purchased
Assets are subject to this Agreement. Seller covenants to safeguard such
Servicing Records and to deliver them promptly to Purchaser or its designee
(including the Custodian) at Purchaser’s request.

(e) The payment of servicing fees shall be subordinate to payment of amounts
outstanding under any Transaction and this Agreement.

(f) For the avoidance of doubt, Seller does not retain economic or other
beneficial rights to the Servicing Rights, other than Seller’s rights under the
Interim Servicing Agreement. As such, Seller expressly acknowledges that the
Purchased Assets are sold to Purchaser on a “servicing released” basis, subject
to the terms of this Agreement.

ARTICLE 28

MISCELLANEOUS

(a) All rights, remedies and powers of Purchaser hereunder and in connection
herewith are irrevocable and cumulative, and not alternative or exclusive, and
shall be in addition to all other rights, remedies and powers of Purchaser
whether under law, equity or agreement. In addition to the rights and remedies
granted to it in this Agreement, to the extent this Agreement is determined to
create a security interest, Purchaser shall have all rights and remedies of a
secured party under the UCC.

(b) The Transaction Documents may be executed in counterparts, each of which so
executed shall be deemed to be an original, but all of such counterparts shall
together constitute but one and the same instrument.

(c) The headings in the Transaction Documents are for convenience of reference
only and shall not affect the interpretation or construction of the Transaction
Documents.

(d) Without limiting the rights and remedies of Purchaser under the Transaction
Documents, Seller shall pay Purchaser’s reasonable actual out-of-pocket costs
and expenses, including reasonable fees and expenses of accountants, attorneys
and advisors, incurred in connection with the preparation, negotiation,
execution and consummation of, and any amendment, supplement or modification to,
the Transaction Documents and the Transactions thereunder, whether or not such
Transaction Document (or amendment thereto) or Transaction is ultimately
consummated. Seller agrees to pay Purchaser promptly all costs and expenses
(including reasonable expenses for legal services of every kind) of any
subsequent enforcement of any of the provisions hereof, or of the performance by
Purchaser of any obligations of Seller in respect of the Purchased Assets, or
any actual or attempted sale, or any exchange, enforcement, collection,
compromise or settlement in respect of any of the Collateral or Purchased Items
and for the custody, care or preservation of the Collateral or Purchased Items
(including insurance costs) and defending or asserting rights and claims of
Purchaser in respect thereof, by litigation or otherwise. In addition, Seller
agrees to pay Purchaser promptly all reasonable costs and expenses (including
reasonable expenses for legal services) incurred in connection with the
maintenance of the Collection Account and registering the Collateral and
Purchased Items in the name of Purchaser or its nominee. All such expenses shall
be recourse obligations of Seller to Purchaser under this Agreement.

(e) In addition to any rights now or hereafter granted under applicable law or
otherwise, and not by way of limitation of such rights, Seller hereby grants to
Purchaser and its Affiliates a right of offset, to secure repayment of all
amounts owing to Purchaser or its Affiliates by Seller under the Transaction
Documents, upon any and all monies, securities, collateral or other property of
Seller and the proceeds therefrom, now or hereafter held or received by
Purchaser or its Affiliates or any entity under the control of Purchaser or its
Affiliates and their respective successors and assigns (including, without
limitation, branches and agencies of Purchaser, wherever located), for the
account of Seller, whether for safekeeping, custody, pledge, transmission,
collection, or otherwise, and also upon any and all deposits (general or
specified) and credits of Seller at any time existing. Purchaser and its
Affiliates are hereby authorized at any time and from time to time upon the
occurrence and during the continuance of an Event of Default, without notice to
Seller, to offset, appropriate, apply and enforce such right of offset against
any and all items hereinabove referred to against any amounts owing to Purchaser
or its Affiliates by Seller under the Transaction Documents, irrespective of
whether Purchaser or its Affiliates shall have made any demand hereunder and
although such amounts, or any of them, shall be contingent or unmatured and
regardless of any other collateral securing such amounts. Seller shall be deemed
directly indebted to Purchaser and its Affiliates in the full amount of all
amounts owing to Purchaser and its Affiliates by Seller under the Transaction
Documents, and Purchaser and its Affiliates shall be entitled to exercise the
rights of offset provided for above. ANY AND ALL RIGHTS TO REQUIRE PURCHASER OR
ITS AFFILIATES TO EXERCISE THEIR RIGHTS OR REMEDIES WITH RESPECT TO ANY OTHER
COLLATERAL OR PURCHASED ITEMS THAT SECURE THE AMOUNTS OWING TO PURCHASER OR ITS
AFFILIATES BY SELLER UNDER THE TRANSACTION DOCUMENTS, PRIOR TO EXERCISING THEIR
RIGHT OF OFFSET WITH RESPECT TO SUCH MONIES, SECURITIES, COLLATERAL, DEPOSITS,
CREDITS OR OTHER PROPERTY OF SELLER, ARE HEREBY KNOWINGLY, VOLUNTARILY AND
IRREVOCABLY WAIVED BY SELLER.

(f) Each provision of this Agreement shall be interpreted in such manner as to
be effective and valid under applicable law, but if any provision of this
Agreement shall be prohibited by or be invalid under such law, such provision
shall be ineffective to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Agreement.

(g) This Agreement contains a final and complete integration of all prior
expressions by the parties with respect to the subject matter hereof and thereof
and shall constitute the entire agreement among the parties with respect to such
subject matter, superseding all prior oral or written understandings.

(h) The parties understand that this Agreement is a legally binding agreement
that may affect such party’s rights. Each party represents to the other that it
has received legal advice from counsel of its choice regarding the meaning and
legal significance of this Agreement and that it is satisfied with its legal
counsel and the advice received from it.

(i) Should any provision of this Agreement require judicial interpretation, it
is agreed that a court interpreting or construing the same shall not apply a
presumption that the terms hereof shall be more strictly construed against any
Person by reason of the rule of construction that a document is to be construed
more strictly against the Person who itself or through its agent prepared the
same, it being agreed that all parties have participated in the preparation of
this Agreement.

(j) Unless otherwise specifically enumerated, wherever pursuant to this
Agreement Purchaser exercises any right given to it to consent or not consent,
or to approve or disapprove, or any arrangement or term is to be satisfactory
to, Purchaser in its sole discretion, Purchaser shall decide to consent or not
consent, or to approve or disapprove or to decide that arrangements or terms are
satisfactory or not satisfactory, in its sole and absolute discretion and such
decision by Purchaser shall be final and conclusive.

[REMAINDER OF PAGE LEFT BLANK]

IN WITNESS WHEREOF, the parties have executed this Agreement as a deed as of the
day first written above.



      PURCHASER:



      BARCLAYS BANK PLC, a public limited company organized under the laws of
England and Wales



      By: /s/ Michael Birajiclian



    Name: Michael Birajiclian
Title: Authorized Signatory

1







      SELLER:



      RAIT CRE CONDUIT IV, LLC, a Delaware limited liability company



      By: RAIT PARTNERSHIP, L.P., a Delaware limited partnership, its sole
member and manager



      By: RAIT GENERAL, INC., a Maryland corporation, its sole general partner



      By: /s/ James J. Sebra



    Name: James J. Sebra
Title: Chief Financial Officer

EXHIBIT I

NAMES AND ADDRESSES FOR COMMUNICATIONS BETWEEN PARTIES



      Purchaser: Barclays Bank PLC

     
745 7th Avenue
New York, New York 10019
 

Attention: Francis X. Gilhool, Jr.
Telephone: (212) 526-6970

Fax: (646) 758-5334
 
Email: francis.gilhool@barclayscapital.com

with copies to:
  Dechert LLP

     
Cira Centre
2929 Arch Street
Philadelphia, PA 19104
 


Attention: David W. Forti
Telephone: (215) 994 2647

Fax: (215) 655 2647
 
Email: david.forti@dechert.com

Seller:
  RAIT CRE Conduit IV, LLC

     
c/o RAIT Financial Trust
450 Park Avenue
New York, New York 10022
 


Attention: Scott Davidson and Tony Butler

Telephone: 215-243-9019
Fax: 215-405-2945
 

Email: sdavidson@rait.com and tbutler@rait.com

with copies to:
  RAIT Financial Trust

2929 Arch Street, 17th Floor
Philadelphia, Pennsylvania 19104
Attention: Jamie Reyle, Esq., SVP – Corporate Counsel
Telephone: 215-243-9019
Fax: 215-405-2945
Email: jreyle@rait.com



      and in the case of notices delivered under Section 4(a), with a copy to:

RAIT Financial Trust
2929 Arch Street, 17th Floor
Philadelphia, Pennsylvania 19104
Attention: James Sebra, Chief Accounting Officer
Telephone: 215-243-9000
Fax: 215-405-9097
Email: jsebra@rait.com

EXHIBIT II

FORM OF CONFIRMATION STATEMENT
[Date]

To: Barclays Bank PLC

Ladies and Gentlemen:

Reference is made hereby to the Master Repurchase Agreement, dated as of
December 23, 2014 (the “Agreement”), between Barclays Bank PLC (“Purchaser”) and
RAIT CRE Conduit IV, LLC (“Seller”). This Confirmation is being delivered to
you, as Purchaser, to request a Transaction pursuant to which Purchaser will
purchase from us, as Seller, the Eligible Asset identified on the attached
Schedule 1 in accordance with the terms of the Agreement. Capitalized terms used
herein without definition have the meanings given in the Agreement.

     
Purchase Date:
Eligible Asset:
Asset Type:
Aggregate Principal Amount of
Purchased Asset:
Repurchase Date:
Purchase Price:
Pricing Rate:
Purchase Price Percentage:
Governing Agreements:
Requested Wire Amount:
       , 201_
[       Name]: As identified on attached Schedule 1
[Mortgage Loan][Senior Note][Senior Participation Interest]

[$]
     , 201_
[$]
As defined in the Agreement
[ %]
As identified on attached Schedule 1


Requested Fund Date:
 

Type of Funding:
Wiring Instructions:
  [Wet][Dry] Funding


Name and address for
communications:
 


Purchaser:
  Barclays Bank PLC

     
745 7th Avenue
 
New York, New York 10019
Attention: Francis X. Gilhool, Jr.
Telephone: (212) 526-6970

Fax: (646) 758-5334
 
Email: francis.gilhool@barclayscapital.com

Seller:
  RAIT CRE Conduit IV, LLC

c/o RAIT Financial Trust
450 Park Avenue
New York, New York 10022
Attention: Scott Davidson and Tony Butler
Telephone: 215-243-9019
Fax: 215-405-2945
Email: sdavidson@rait.com and tbutler@rait.com

If you agree to enter into the Transaction in accordance with the terms set
forth in this Confirmation, please return a countersigned copy of this
Confirmation to Seller.



      RAIT CRE CONDUIT IV, LLC, a Delaware limited liability company



      By: RAIT PARTNERSHIP, L.P., a Delaware limited partnership, its sole
member and manager



      By: RAIT GENERAL, INC., a Maryland corporation, its sole general partner



      By:

Name:
Title:

2

ACCEPTED AND AGREED:

BARCLAYS BANK PLC, a public limited company organized under the laws of England
and Wales

By:       
Name:
Title:


Schedule 1 to Confirmation Statement

Purchased Asset:

Aggregate Principal Amount:

EXHIBIT III

AUTHORIZED REPRESENTATIVES OF SELLER

          Name   Title   Specimen Signature
Scott Schaeffer
  Chairman and CEO  

 
     

Scott Davidson
  President  

 
     

James Sebra
  CFO  

 
     

Jamie Reyle
  SVP – Corporate Counsel  

 
     


EXHIBIT IV

FORM OF POWER OF ATTORNEY

Know All Men by These Presents, that RAIT CRE Conduit IV, LLC, a limited
liability company organized under the laws of the State of Delaware (“Seller”),
does hereby appoint Barclays Bank PLC (“Purchaser”), its attorney-in-fact to act
in Seller’s name, place and stead, upon the occurrence and during the
continuance of an Event of Default, in any way that Seller could do with respect
to (i) the completion of the endorsements of the Purchased Assets, including
without limitation the Mortgage Notes, Assignments of Mortgages and
Participation Certificates, and any transfer documents related thereto, (ii) the
recordation of the Assignments of Mortgages, (iii) the preparation and filing,
in form and substance satisfactory to Purchaser, of such financing statements,
continuation statements, and other uniform commercial code forms, as Purchaser
may from time to time, reasonably consider necessary to create, perfect, and
preserve Purchaser’s security interest in the Purchased Assets and (iv) the
enforcement of Seller’s rights under the Purchased Assets purchased by Purchaser
pursuant to the Master Repurchase Agreement, dated as of December 23, 2014 (the
“Repurchase Agreement”), between Purchaser and Seller, and to take such other
steps as may be necessary or desirable to enforce Purchaser’s rights against
such Purchased Assets, the related Purchased Asset Files and the Servicing
Records to the extent that Seller is permitted by law to act through an agent.
Capitalized terms used but not otherwise defined herein shall have the meanings
assigned thereto in the Repurchase Agreement.

TO INDUCE ANY THIRD PARTY TO ACT HEREUNDER, SELLER HEREBY AGREES THAT ANY THIRD
PARTY RECEIVING A DULY EXECUTED COPY OR FACSIMILE OF THIS INSTRUMENT MAY ACT
HEREUNDER, AND THAT REVOCATION OR TERMINATION HEREOF SHALL BE INEFFECTIVE AS TO
SUCH THIRD PARTY UNLESS AND UNTIL ACTUAL NOTICE OR KNOWLEDGE OR SUCH REVOCATION
OR TERMINATION SHALL HAVE BEEN RECEIVED BY SUCH THIRD PARTY, AND SELLER ON ITS
OWN BEHALF AND ON BEHALF OF SELLER’S ASSIGNS, HEREBY AGREES TO INDEMNIFY AND
HOLD HARMLESS ANY SUCH THIRD PARTY FROM AND AGAINST ANY AND ALL CLAIMS THAT MAY
ARISE AGAINST SUCH THIRD PARTY BY REASON OF SUCH THIRD PARTY HAVING RELIED ON
THE PROVISIONS OF THIS INSTRUMENT.

THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
NEW YORK, AND THE OBLIGATIONS, RIGHTS, AND REMEDIES OF THE PARTIES HEREUNDER
SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS WITHOUT REGARD TO THE CONFLICT
OF LAWS DOCTRINE APPLIED IN SUCH STATE (OTHER THAN SECTION 5-140 1 OF THE
GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK).

[SIGNATURE PAGE FOLLOWS]

3

IN WITNESS WHEREOF, Seller has caused this Power of Attorney to be executed as a
deed this       day of       , 20      .

4

 
RAIT CRE CONDUIT IV, LLC, a Delaware limited liability company
By: RAIT PARTNERSHIP, L.P., a Delaware limited partnership, its sole member and
manager
By: RAIT GENERAL, INC., a Maryland corporation, its sole general partner
By:     
Name:
Title:

     
STATE OF       
COUNTY OF       
  )
)

On       , 20      , before me,       , a Notary Public, personally appeared
     , who proved to me on the basis of satisfactory evidence to be the person
whose name is subscribed to the within instrument and acknowledged to me that he
executed the same in his authorized capacity, and that by his signature on the
instrument the person, or the entity upon behalf of which the person acted,
executed the instrument.

I certify under PENALTY OF PERJURY under the laws of the        that the
foregoing paragraph is true and correct.

WITNESS my hand and official seal.

Signature       

(Seal)

EXHIBIT V

REPRESENTATIONS AND WARRANTIES
REGARDING EACH INDIVIDUAL PURCHASED ASSET
(attached)

EXHIBIT VI

FORM OF ESCROW AGREEMENT

[Date]

VIA FAX

Barclays Bank PLC
745 7th Avenue
New York, New York 10019
Attention: Francis X. Gilhool, Jr.
Fax: (646) 758-5334

Attention:



      Acquisition of [      ] (the “Asset”) by RAIT CRE Conduit IV, LLC
(“Seller”)

Ladies and Gentlemen:

This letter shall constitute the instructions to be followed by [SETTLEMENT
AGENT] (the “Settlement Agent”) in connection with Seller’s acquisition of the
Asset, which shall be financed pursuant to the terms of that certain Master
Repurchase Agreement, dated as of December 23, 2014 (as amended, restated,
supplemented, or otherwise modified and in effect from time to time, the “Master
Repurchase Agreement”) by and between Seller and Barclays Bank PLC
(“Purchaser”).

By its execution of this Letter, the Settlement Agent agrees to act as exclusive
agent and bailee for Purchaser with respect to the transaction described herein.

Upon or prior to notification that the Settlement Agent has received the Asset
Documents (as defined below), Purchaser will wire or cause to be wired to
Settlement Agent on [Purchase Date] (the “Purchase Date”) an amount equal to
$[      ] (the “Proceeds”), which Proceeds shall be disbursed by the Settlement
Agent to the party entitled thereto as set forth on the settlement statement
executed by Seller and Purchaser, a copy of which is attached as Exhibit A
hereto (the “Disbursement Instructions”).

Before the Proceeds may be disbursed by the Settlement Agent, the Settlement
Agent shall be unconditionally obligated and prepared to comply with all
requirements of this letter and shall have received each of the following Asset
Loan Documents (collectively, the “Asset Documents”):



      [List documents to be collected by Settlement Agent]

Upon receipt by the Settlement Agent of the Asset Documents and the Proceeds,
the Settlement Agent shall do each of the following in the order specified:



  1.   Disburse the Proceeds in accordance with the Disbursement Instructions.



  2.   Deliver the Asset Documents via overnight mail to the Custodian at the
following address:

Wells Fargo Bank, National Association
1055 10th Avenue SE
Minneapolis, Minnesota 55414
Attention: Kathleen A. Marshall
Telephone: 612-667-8032
Fax: 612-466-5416
Email: kathleen.a.marshall@wellsfargo.com



  3.   Notify Purchaser that all of the foregoing actions have been completed.

Notwithstanding the foregoing, Settlement Agent shall be permitted to deliver
recorded pages of the following Asset Documents to Custodian within 2 Business
Days of receipt thereof from the applicable recording office:

[List permitted post-closing docs]

All costs and expenses incurred in carrying out these instructions shall be
borne by Seller, and the Settlement Agent shall not look to any other party for
reimbursement of, or liability for, such costs and expenses.

The Settlement Agent hereby agrees (i) that the Settlement Agent has obtained
whatever assurances it deems necessary from the appropriate parties to firmly
bind itself to fully and completely carry out the instructions set forth herein
and (ii) that Purchaser is entitled to rely on the terms and provisions of this
agreement in wiring the Proceeds and shall be the intended beneficiary hereof.

If for any reason the Proceeds are funded by Purchaser to the Settlement Agent
and the funds have not been disbursed by the Settlement Agent as specified
herein on or before 5:00 P.M. (New York time) on the date that is two
(2) Business Days after the Purchase Date, the Settlement Agent shall contact
Purchaser immediately for further instructions. In the event that the Settlement
Agent is advised to return the Proceeds to Purchaser, the Settlement Agent
agrees to do so on demand in accordance with the instructions provided by
Purchaser, without regard to any contrary instructions from Seller. If Seller’s
acquisition of the Asset is delayed, the Settlement Agent will return the Asset
Documents to Seller unless otherwise instructed by Seller.

If Seller’s acquisition of the Asset is delayed and the Proceeds have been
received by the Settlement Agent, it is understood by Seller that interest shall
accrue on the Proceeds at the rate which would have applied under the Master
Repurchase Agreement had the acquisition been completed, from the time such
amount is received by the Settlement Agent until it is returned to Purchaser,
and Seller shall be liable for all such accrued interest.

      [SETTLEMENT AGENT]

By:
       

Name:
Title:

Notice Information
Address:
Attention:
Fax:

ACCEPTED AND AGREED:



      RAIT CRE CONDUIT IV, LLC, a Delaware limited liability company, as Seller



      By: RAIT PARTNERSHIP, L.P., a Delaware limited partnership, its sole
member and manager



      By: RAIT GENERAL, INC., a Maryland corporation, its sole general partner

         
By:
   
Name:
   
Title:
ACCEPTED AND AGREED:  


  BARCLAYS BANK PLC, a public limited company organized under the laws of
England and Wales By:  
     

Name:
Title:

Notice Information
Address: 745 7th Avenue, New York, New York 10019
Fax: (646) 758-5334

EXHIBIT VII

ADVANCE PROCEDURES

Submission of Due Diligence Package. No less than ten (10) Business Days prior
to the each Purchase Date, Seller shall deliver to Purchaser for Purchaser’s
review and approval a due diligence package with respect to each Eligible Asset
proposed to be purchased on such proposed Purchase Date, which shall contain the
following items (the “Due Diligence Package”):

(1) Purchased Asset Documents. With respect to each Eligible Asset:

(a) if such Eligible Asset is a Dry Purchased Asset, each of the Purchased Asset
Documents along with blacklines of the executed versions of such Purchased Asset
Documents against the approved form Purchased Asset Documents; provided,
however, if such Eligible Asset has not been originated and closed at the time
of such delivery, Seller shall deliver (i) copies of all draft Purchased Asset
Documents, blacklined against the approved form Purchased Asset Documents and
(ii) no less than three (3) Business Days prior to the proposed Purchase Date,
executed copies of all Purchased Asset Documents along with blacklines of the
executed versions of such Purchased Asset Documents against the previously
delivered drafts;

(b) if such Eligible Asset is a Wet Purchased Asset, (i) copies of all draft
Purchased Asset Documents, blacklined against the approved form Purchased Asset
Documents, (ii) no later than 11:00 a.m. on the Business Day before the
requested Purchase Date, execution versions in final form of (A) the Mortgage
Note endorsed by the Seller in blank, without recourse (either on the face
thereof or pursuant to a separate allonge), (B) the Mortgage, (C) evidence
satisfactory to Purchaser that all documents necessary to perfect Seller’s (and,
by means of assignment to Buyer on the Purchase Date, Buyer’s) interest in the
collateral and (D) such other components of the Purchased Asset File as
Purchaser may require on a case by case basis with respect to the particular
Purchased Asset, in each case, along with blacklines of such executed Purchased
Asset Documents against the previously delivered drafts and (iii) not later than
the third (3rd) Business Day following the related Purchase Date, executed
copies of all Purchased Asset Documents along with blacklines of such executed
Purchased Asset Documents against the previously delivered drafts.

(c) if such Eligible Asset is a Wet Purchased Asset, a fully executed and
delivered Escrow Agreement;

(d) certificates or other evidence of insurance demonstrating insurance coverage
in respect of the underlying real estate directly or indirectly securing or
supporting such Eligible Asset of types, in amounts, with insurers and otherwise
in compliance with the terms, provisions and conditions set forth in the
Purchased Asset Documents; provided, however, if such certificates or other
evidence of insurance are not available at least ten (10) Business Day prior to
the related Purchase Date, Seller shall deliver such certificates or other
evidence of insurance to Purchaser (i) if such Eligible Asset is a Dry Purchased
Asset, no less than three (3) Business Days prior to the related Purchase Date
and in any case, prior to approval of such Eligible Asset by Purchaser in
accordance with paragraph (10) below or (ii) if such Eligible Asset is a Wet
Purchased Asset, no later than 11:00 a.m. on the Business Day before the
requested Purchase Date. Such certificates or other evidence shall indicate that
Seller, will be named as an additional insured as its interest may appear and
shall contain a loss payee endorsement in favor of such additional insured with
respect to the policies required to be maintained under the Purchased Asset
Documents;

(e) all surveys of the underlying real estate directly or indirectly securing or
supporting such Eligible Asset that are in Seller’s possession;

(f) as reasonably requested by Purchaser, satisfactory reports of UCC, tax lien,
judgment and litigation searches and title updates conducted by search firms
and/or title companies reasonably acceptable to Purchaser with respect to the
Eligible Asset, underlying real estate directly or indirectly securing or
supporting such Eligible Asset, Seller and Mortgagor, such searches to be
conducted in each location Purchaser shall reasonably designate;

(g) an unconditional commitment to issue a Title Policy in favor of Seller and
Seller’s successors and/or assigns with respect to Seller’s interest in the
related real property and insuring the assignment of the Eligible Asset to
Purchaser, with an amount of insurance that shall be not less than the maximum
principal amount of the Eligible Asset, or an endorsement or confirmatory letter
from the title insurance company that issued the existing title insurance
policy, in favor of Seller and Seller’s successors and/or assigns, that amends
the existing title insurance policy by stating that the amount of the insurance
is not less than the maximum principal amount of the Eligible Asset (taking into
account the proposed Advance); and

(h) certificates of occupancy and zoning reports certifying that the property is
in compliance with all applicable zoning laws, each issued by the appropriate
Governmental Authority.

(2) Transaction-Specific Due Diligence Materials. Each of the following:

(a) a summary memorandum outlining the proposed Transaction, including
transaction benefits and all material underwriting risks, all Underwriting
Issues and all other characteristics of the Eligible Asset that a reasonable
loan buyer would consider material,

(b) the Seller Asset Schedule and, if available, maps and photos of the
underlying real estate directly or indirectly securing or supporting such
Eligible Asset;

(c) a current rent roll and roll over schedule;

(d) a cash flow pro-forma, plus historical information;

(e) a description of the underlying real estate directly or indirectly securing
or supporting such Eligible Asset and any other collateral securing such
Eligible Asset, the related collateral securing such Eligible Asset, if any;

(f) indicative debt service coverage ratios;

(g) indicative loan-to-value ratios;

(h) a term sheet outlining the transaction generally;

(i) a description of the Mortgagor and sponsor, including experience with other
projects (real estate owned), their ownership structure (including, without
limitation, the board of directors, if applicable) and financial statements;

(j) a description of Seller’s relationship, if any, to the Mortgagor and
sponsor; and

(k) copies of documents evidencing such Eligible Asset, or current drafts
thereof, including, without limitation, underlying debt and security documents,
guaranties, the underlying borrower’s and guarantor’s organizational documents,
warrant agreements, and loan and collateral pledge agreements, as applicable,
provided that, if same are not available to Seller at the time of Seller’s
submission of the Due Diligence Package to Purchaser, Seller shall deliver such
items to Purchaser promptly upon Seller’s receipt of such items.

(3) Environmental and Engineering. A “Phase 1” (and, if requested by Purchaser,
“Phase 2”) environmental report, an asbestos survey, if applicable, and an
engineering report, each in form reasonably satisfactory to Purchaser, by an
engineer or environmental consultant reasonably approved by Purchaser.

(4) Credit Memorandum. A credit memorandum, asset summary or other similar
document that details cash flow underwriting, historical operating numbers,
underwriting footnotes, rent roll and lease rollover schedule.

(5) Appraisal. An appraisal by a member of the Appraisal Institute performed in
accordance with The Federal Institutions Reform, Recovery and Enforcement Act of
1989, as amended. The related appraisal shall (A) be dated less than twelve
(12) months prior to the origination of the Eligible Asset and (B) not be
ordered by the related borrower or an Affiliate of the related borrower.

(6) Opinions of Counsel. An opinion of counsel addressed to Seller and its
successors and assigns from counsel to the underlying obligor on the underlying
loan transaction as to enforceability of the loan documents governing such
transaction and such other matters as Purchaser shall require (including,
without limitation, opinions as to due formation, authority, choice of law,
bankruptcy and perfection of security interests).

(7) Additional Real Estate Matters. To the extent obtained by Seller from the
Mortgagor or the underlying obligor at the origination of the Eligible Asset,
such other real estate related certificates and documentation as may have been
requested by Purchaser, such as abstracts of all leases in effect at the real
property relating to such Eligible Asset.

(8) Exceptions Report. A list of all exceptions to the representations and
warranties set forth in Exhibit V to this Agreement and any other eligibility
criteria (the “Requested Exceptions Report”).

(9) Other Documents. Any other documents as Purchaser or its counsel shall
reasonably deem necessary.

(10) Approval of Eligible Asset. Conditioned upon the timely and satisfactory
completion of Seller’s requirements in paragraph (1) above, Purchaser shall, no
less than five (5) Business Days prior to the proposed Purchase Date (i) notify
Seller in writing (which may take the form of electronic mail format) that
Purchaser has not approved the proposed Eligible Asset as a Purchased Asset or
(ii) notify Seller in writing (which may take the form of electronic mail
format) that Purchaser has approved the proposed Eligible Asset as a Purchased
Asset. Purchaser’s failure to respond to Seller on or prior to five (5) Business
Days prior to the proposed Purchase Date, shall be deemed to be a denial of
Seller’s request that Purchaser approve the proposed Eligible Asset, unless
Purchaser and Seller has agreed otherwise in writing.

(11) Assignment Documents. No less than one (1) Business Days prior to the
proposed Purchase Date, Seller shall have executed and delivered to Purchaser,
in form and substance reasonably satisfactory to Purchaser and its counsel, all
applicable assignment documents assigning to Purchaser the proposed Eligible
Asset that shall be subject to no liens except as expressly permitted by
Purchaser. Each of the assignment documents shall contain such representations
and warranties as is customary for transactions of this nature.

EXHIBIT VIII

FORM OF MARGIN CALL
[DATE]

Via Electronic Transmission

RAIT CRE Conduit IV, LLC
c/o RAIT Financial Trust
450 Park Avenue
New York, New York 10022
Attention: Scott Davidson and Tony Butler



      Re: Master Repurchase Agreement, dated as of December 23, 2014 (as
amended, restated, supplemented, or otherwise modified and in effect from time
to time, the “Master Repurchase Agreement”), by and between Barclays Bank PLC
(“Purchaser”) and RAIT CRE Conduit IV, LLC (“Seller”)

Ladies and Gentlemen:

Pursuant to Article 4(a) of the Master Repurchase Agreement, Purchaser hereby
notifies Seller that a Margin Deficit Event has occurred as set forth below.
Capitalized terms used but not otherwise defined herein shall have the meanings
assigned thereto in the Master Repurchase Agreement.

     
Purchased Asset:
Repurchase Price for Purchased Asset:
  [      ]
$     

(a) Margin Amount for Purchased Asset: $     

(b) 98% multiplied by Repurchase Price for Purchased Asset $     

A Margin Deficit Event exists when the amount in (a) above is less than the
amount in (b) above.

     
MARGIN DEFICIT:
Accrued interest from [ ] to [ ]:
TOTAL WIRE DUE:
  $     
$     
$     

WHEN A MARGIN DEFICIT EVENT EXISTS, SELLER IS REQUIRED TO CURE THE MARGIN
DEFICIT SPECIFIED ABOVE IN ACCORDANCE WITH THE MASTER REPURCHASE AGREEMENT AND
WITHIN THE TIME PERIOD SPECIFIED IN ARTICLE 4(b) THEREOF.

5



      BARCLAYS BANK PLC, a public limited company organized under the laws of
England and Wales



      By:

Name:
Title:

EXHIBIT IX

UCC FILING JURISDICTIONS

State of Delaware

EXHIBIT X

FORM OF RELEASE LETTER
[DATE]

Barclays Bank PLC
745 7th Avenue
New York, New York 10019
Attention: Francis X. Gilhool, Jr.



      Re: Master Repurchase Agreement, dated as of December 23, 2014 by and
between Barclays Bank PLC (“Purchaser”) and RAIT CRE Conduit IV, LLC (“Seller”)
(as amended, restated, supplemented, or otherwise modified and in effect from
time to time, the “Master Repurchase Agreement”)

Ladies and Gentlemen:

With respect to the Purchased Assets described in the attached Schedule A (the
“Purchased Assets”) (a) we hereby certify to you that the Purchased Assets are
not subject to a lien of any third party, and (b) we hereby release to you all
rights, interests or claims of any kind other than any rights, interests or
claims under the Master Repurchase Agreement with respect to such Purchased
Assets, such release to be effective automatically without further action by any
party upon payment by Purchaser of the amount of the Purchase Price contemplated
under the Master Repurchase Agreement (calculated in accordance with the terms
thereof) in accordance with the wiring instructions set forth in the Master
Repurchase Agreement. Capitalized terms used but not otherwise defined herein
shall have the meanings assigned thereto in the Master Repurchase Agreement.



      Very truly yours,



      RAIT CRE CONDUIT IV, LLC, a Delaware limited liability company



      By: RAIT PARTNERSHIP, L.P., a Delaware limited partnership, its sole
member and manager



      By: RAIT GENERAL, INC., a Maryland corporation, its sole general partner



      By:

Name:
Title:

6

Schedule A

[List of Purchased Asset Documents]

EXHIBIT XI

FORM OF COVENANT COMPLIANCE CERTIFICATE
[DATE]

Barclays Bank PLC
745 7th Avenue
New York, New York 10019
Attention: Francis X. Gilhool, Jr.



      Re: Master Repurchase Agreement, dated as of December 23, 2014 (as
amended, restated, supplemented, or otherwise modified and in effect from time
to time, the “Master Repurchase Agreement”) by and between Barclays Bank PLC
(“Purchaser”) and RAIT CRE Conduit IV, LLC (“Seller”)

Ladies and Gentlemen:

This Covenant Compliance Certificate is furnished pursuant to that Master
Repurchase Agreement. Capitalized terms used but not otherwise defined herein
shall have the meanings assigned thereto in the Master Repurchase Agreement.

THE UNDERSIGNED HEREBY CERTIFIES (NOT IN ITS INDIVIDUAL CAPACITY BUT SOLEY IN
ITS CAPACITY AS A RESPONSIBLE OFFICER OF SELLER) THAT:



  (i)   I am a duly elected Responsible Officer of Seller.



  (ii)   All of the financial statements, calculations and other information set
forth in this Covenant Compliance Certificate, including, without limitation, in
any exhibit or other attachment hereto, are true, complete and correct as of the
date hereof.



  (iii)   I have reviewed the terms of the Master Repurchase Agreement and I
have made, or have caused to be made under my supervision, a detailed review of
the transactions and financial condition of Seller during the accounting period
covered by the financial statements attached (or most recently delivered to
Purchaser if none are attached).



  (iv)   I am not aware of any facts, or pending developments that have caused
the Market Value of any Purchased Asset to decline as of the date hereof.



  (v)   As of the date hereof, and since the date of the certificate most
recently delivered pursuant to Article 11(j)(v) of the Master Repurchase
Agreement, Seller has observed or performed all of its covenants and other
agreements in all material respects, and satisfied in all material respects
(unless waived by Purchaser), every condition, contained in the Master
Repurchase Agreement and the related documents to be observed, performed or
satisfied by it.



  (vi)   [IF FINANCIAL STATEMENTS ARE NOT ATTACHED: The examinations described
in Paragraph 3 above did not disclose, and I have no knowledge of, the existence
of any condition or event which constitutes an Event of Default or Default as of
the date of this Covenant Compliance Certificate (including after giving effect
to any pending Transactions requested to be entered into), except as set forth
below.] [IF FINANCIAL STATEMENTS ARE ATTACHED: The examinations described in
Paragraph 3 above did not disclose, and I have no knowledge of, the existence of
any condition or event which constitutes an Event of Default or Default during
or at the end of the accounting period covered by the attached financial
statements, or as of the date of this Covenant Compliance Certificate (including
after giving effect to any pending Transactions requested to be entered into),
except as set forth below.]



  (vii)   As of the date hereof, each of the representations and warranties made
by Seller in the Master Repurchase Agreement are true, correct and complete in
all material respects with the same force and effect as if made on and as of the
date hereof, except as disclosed in a Requested Exceptions Report approved by
Purchaser.



  (viii)   Seller hereby representation and warrants that (i) it is in
compliance with all of the terms and conditions of the Master Repurchase
Agreement and (ii) it has no claim or offset against Purchaser under the
Transaction Documents.



  (ix)   To the best of my knowledge, Seller has, during the period since the
delivery of the immediately preceding Covenant Compliance Certificate, observed
or performed all of its covenants and other agreements in all material respects,
and satisfied in all material respects every condition, contained in the Master
Repurchase Agreement and the related documents to be observed, performed or
satisfied by it, and I have no knowledge of the occurrence during such period,
or present existence, of any condition or event which constitutes an Event of
Default or Default (including after giving effect to any pending Transactions
requested to be entered into), except as set forth below.



  (x)   [IF FINANCIAL SUMMARY PROPERTY PERFORMANCE REPORTS ARE ATTACHED:
Attached hereto are the summary property performance reports required to be
delivered pursuant to Article 11(j) of the Master Repurchase Agreement, which
reports, to the best of my knowledge after due inquiry, fairly and accurately
present in all material respects, the related Purchased Assets as of the date or
with respect to the period therein specified, determined in accordance with the
requirements set forth in Article 11(j) of the Master Repurchase Agreement.]



  (xi)   [IF FINANCIAL STATEMENTS ARE ATTACHED: Attached hereto are the
financial statements required to be delivered pursuant to Article 11(j) of the
Master Repurchase Agreement, which financial statements, to the best of my
knowledge after due inquiry, fairly and accurately present in all material
respects, the financial condition and operations of Seller as of the date or
with respect to the period therein specified, determined in accordance with the
requirements set forth in Article 11(j) of the Master Repurchase Agreement.]



  (xii)   [IF FINANCIAL STATEMENTS ARE ATTACHED: Attached hereto are the
calculations demonstrating compliance with the financial covenants set forth in
the Guaranty.]

Described below are the exceptions, if any, to any of the foregoing, listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which the Guarantor or Seller has taken, is taking, or
proposes to take with respect to each such condition or event:

The foregoing certifications, together with the financial statements, updates,
reports, materials, calculations and other information set forth in any exhibit
or other attachment hereto, or otherwise covered by this Covenant Compliance
Certificate, are made and delivered as of the date first above written.



      RAIT CRE CONDUIT IV, LLC, a Delaware limited liability company



      By: RAIT PARTNERSHIP, L.P., a Delaware limited partnership, its sole
member and manager



      By: RAIT GENERAL, INC., a Maryland corporation, its sole general partner



      By:

Name:
Title:

EXHIBIT XII

SELLER ASSET SCHEDULE

Asset ID #:
Asset Type: [Mortgage Loan][Senior Note][Senior Participation Interest]
Borrower Name:
Borrower Address:
Borrower City:
Borrower State:
Borrower Zip Code:
Recourse?
Guaranteed?
Related Borrower Name(s):
Original Principal Balance:
Note Date:
Loan Date:
Loan Type (e.g. fixed/arm):
Current Principal Balance:
Current Interest Rate (per annum):
Paid to date:
Annual P&I:
Next Payment due date:
Index (complete whether fixed or arm):
Gross Spread/Margin (complete whether fixed or arm):
Life Cap:
Life Floor:
Periodic Cap:
Periodic Floor:
Rounding Factor:
Lookback (in days):
Interest Calculation Method (e.g., Actual/360):
Interest rate adjustment frequency:
P&I payment frequency:
First P&I payment due:
First interest rate adjustment date:
First payment adjustment date:
Next interest rate adjustment date:
Next payment adjustment date:
Conversion Date:
Converted Interest Rate Index:
Converted Interest Rate Spread:
Maturity date:
ARD Loan?
Loan term:

7

Amortization term:
Hyper-Amortization Flag:
Hyper-Amortization Term:
Hyper-Amortization Rate Increase:
Balloon Amount:
Balloon LTV:
Prepayment Penalty Flag:
Prepayment Penalty Text:
Lockout Period:
Lien Position:
Fee/Leasehold:
Ground Lease Expiration Date:
CTL (Yes/No):
CTL Rating (Moody’s):
CTL Rating (Duff):
CTL Rating (S&P):
CTL Rating (Fitch):
Lease Guarantor:
CTL Lease Type (NNN, NN, Bondable):
Property Name:
Property Address:
Property City:
Property Zip Code:
Property Type (General):
Property Type (Specific):
Cross-collateralized (Yes/No):*
Property Size:
Year built:
Year renovated:
Actual Average Occupancy:
Occupancy Rent Roll Date:
Underwritten Average Occupancy:
Largest Tenant:
Largest Tenant SF:
Largest Tenant Lease Expiration:
2nd Largest Tenant:
2nd Largest Tenant SF:
2nd Largest Tenant Lease Expiration:
3rd Largest Tenant:
3rd Largest Tenant SF:
3rd Largest Tenant Lease Expiration:
Underwritten Average Rental Rate/ADR:
Underwritten Vacancy/Credit Loss:
Underwritten Other Income:
Underwritten Total Revenues:
Underwritten Replacement Reserves:
Underwritten Management Fees:
Underwritten Franchise Fees:
Underwritten Total Expenses:
Underwritten Leasing Commissions:
Underwritten Tenant Improvement Costs:
Underwritten NOI:
Underwritten NCF:
Underwritten Debt Service Constant:
Underwritten DSCR at NOI:
Underwritten DSCR at NCF:
Underwritten NOI Period End Date:
Hotel Franchise:
Hotel Franchise Expiration Date:
Appraiser Name:
Appraised Value:
Appraisal Date:
Appraisal Cap Rate:
Appraisal Discount Rate:
Underwritten LTV:
Environmental Report Preparer:
Environmental Report Date:
Environmental Report Issues:
Covered by Environmental Insurance (Yes/No):
Architectural and Engineering Report Preparer:
Architectural and Engineering Report Date:
Deferred Maintenance Amount:
Ongoing Replacement Reserve Requirement per A&E Report:
Immediate Repairs Escrow % (e.g. [      ]%):
Replacement Reserve Annual Deposit:
Replacement Reserve Balance:
Tenant Improvement/Leasing Commission Annual Deposits:
Tenant Improvement/Leasing Commission Balance:
Taxes paid through date:
Monthly Tax Escrow:
Tax Escrow Balance:
Insurance paid through date:
Monthly Insurance Escrow:
Insurance Escrow Balance:
Reserve/Escrow Balance as of Date:
Probable Maximum Loss %:
Covered by Earthquake Insurance (Yes/No):
Number of times 30 days late in last 12 months:
Number of times 60 days late in last 12 months:
Number of times 90 days late in last 12 months:
Servicing Fee:
Secondary Financing in Place (Yes/No)
Secondary Financing Amount
Secondary Financing Description
Future Supplemental Financing (Yes/No)
Future Supplemental Financing Description
Notes:

* If yes, give property information on each property covered and in aggregate as
appropriate. Loan ID’s should be denoted with a suffix letter to signify
loans/collateral.

8